As filed with the Securities and Exchange Commission on April 28, 2015 Registration No. 333- 199059 _ Investment Act Registration No. 811-4420 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 {X} PRE-EFFECTIVE AMENDMENT NO. ( ) POST-EFFECTIVE AMENDMENT NO. _ 1 ( ) and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 1 51 (X) (Check appropriate box or boxes) WRL SERIES LIFE ACCOUNT (Exact Name of Registrant) TRANSAMERICA PREMIER LIFE INSURANCE COMPANY (Depositor) (Former Depositor, Western Reserve Life Assurance Co. of Ohio) 570 Carillon Parkway St. Petersburg, FL 33716 (Address of Depositor's Principal Executive Offices) (Zip Code) Depositor's Telephone Number, including Area Code: (727) 299-1800 Arthur D. Woods, Esq. Vice President and Senior Counsel Transamerica Premier Life Insurance Company 570 Carillon Parkway St. Petersburg, FL 33716 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): Immediately upon filing pursuant to paragraph (b) _X_ on May 1, 2015 , pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a) (1) _ On (Date) , pursuant to paragraph (a) (1) If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. PART A INFORMATION REQUIRED IN A PROSPECTUS P R O S P E C T U S May 1, 20 15 TRANSAMERICA ® ASSOCIATE FREEDOM ELITE BUILDER (Formerly, WRL Associate Freedom Elite Builder®) issued through WRL SeriesLife Account By Transamerica Premier Life Insurance Company (Formerly, Western Reserve Life Assurance Co. of Ohio ) Administrative Office 570 Carillon Parkway St. Petersburg, Florida 33716 Please direct transactions, claim forms, payments and other correspondence and notices as follows: Transaction Type Direct or Send to Telephonic Transaction 1-727- 299-1800 or 1-800-851-9777 (toll free) Facsimile Transaction 1-727-299-1648 (subaccount transfers only) 1-727-299-1620 (all other facsimile transactions) Electronic Transaction www.premier.transamerica.com All payments made by check, and all claims, correspondence and notices Mailing Address:4333 Edgewood Road, N.E., Cedar Rapids, Iowa 52499 An Individual Flexible Premium Variable Life Insurance Policy This prospectus describes the Transamerica ® Associate Freedom Elite Builder® (“Policy”), a flexible premium variable life insurance policy (the “Policy”).You can allocate your Policy’s cash value to the fixed account (which credits a specified guaranteed interest rate) and/or to the WRL Series Life Account, which invests through its subaccounts in portfolios of the Transamerica Series Trust – Initial Class (the “Series Trust”), the Fidelity Variable Insurance Products Funds – Service Class 2 (the “Fidelity VIP Fund”), the ProFunds, the Access One Trust (Access Trust"), the AllianceBernstein Variable Products Series Fund, Inc. (“AllianceBernstein”), and the Franklin Templeton Variable Insurance Products Trust (“Franklin Templeton”) (collectively, the “funds”). Please refer to the next page of this prospectus for the list of portfolios available to you under the Policy. Note: If your Policy was issued in the State of New Jersey before January 1, 2009, then you may not allocate your Policy’s cash value to the fixed account. The value of your Policy that is allocated to the subaccounts may fluctuate.You bear the risk that your Policy value may decrease. If you already own a life insurance policy, it may not be to your advantage to buy additional insurance or to replace your policy with the Policy described in this prospectus. Additionally, it may not be to your advantage to borrow money to purchase the Policy or to take withdrawals from another policy you own to make premium payments under the Policy. Prospectuses for the portfolios of the funds must accompany this prospectus.Certain portfolios may not be available in all states.Please read these documents before investing and save them for future reference. The Policy is not a bank deposit. The Policy is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus.Any representation to the contrary is a criminal offense. Portfolios Available Under your Policy Transamerica Series Trust* Transamerica Series Trust* ProFunds Ø Transamerica Aegon Active Asset Allocation – Conservative VP Ø Transamerica Multi-Managed Balanced VP Ø ProFund VP NASDAQ-100 Ø Transamerica Aegon Active Asset Allocation – Moderate Growth VP Ø Transamerica PIMCO Tactical – Balanced VP Ø ProFund VP Oil & Gas Ø Transamerica Aegon Active Asset Allocation – Moderate VP Ø Transamerica PIMCO Tactical – Conservative VP Ø ProFund VP Pharmaceuticals Ø Transamerica Aegon High Yield Bond VP Ø Transamerica PIMCO Tactical – Growth VP Ø ProFund VP Precious Metals Ø Transamerica Aegon Money Market VP Ø Transamerica PIMCO Total Return VP Ø ProFund VP Short Emerging Markets Ø Transamerica Aegon U.S. Government Securities VP Ø Transamerica Systematic Small/Mid Cap Value VP Ø ProFund VP Short International Ø Transamerica A B Dynamic Allocation VP Ø Transamerica T. Rowe Price Small Cap VP Ø ProFund VP Short NASDAQ-100 Ø Transamerica Asset Allocation – Conservative VP Ø Transamerica torray Concentrated Growth VP Ø ProFund VP Short Small-Cap Ø Transamerica Asset Allocation – Growth VP Ø Transamerica Vanguard ETF Portfolio-Balanced VP Ø ProFund VP Small-Cap Ø Transamerica Asset Allocation – Moderate Growth VP Ø Transamerica Vanguard ETF Portfolio-Growth VP Ø ProFund VP Small-Cap Value Ø Transamerica Asset Allocation – Moderate VP Ø Transamerica WMC US Growth VP Ø ProFund VP Telecommunications Ø Transamerica Barrow Hanley Dividend Focused VP ProFunds Ø ProFund VP UltraNASDAQ - 100 Ø Transamerica BlackRock Global Allocation VP Ø ProFund VP Asia 30 Ø ProFund VP UltraSmall-Cap Ø Transamerica BlackRock Tactical Allocation VP Ø ProFund VP Basic Materials Ø ProFund VP U.S. Government Plus Ø Transamerica Clarion Global Real Estate Securities VP Ø ProFund VP Bull Ø ProFund VP Utilities Ø Transamerica International Moderate Growth VP Ø ProFund VP Consumer Services Access Trust Ø Transamerica JPMorgan Core Bond VP Ø ProFund VP Emerging Markets Ø Access VP High Yield Fund Ø Transamerica JPMorgan Enhanced Index VP Ø ProFund VP Europe 30 Fidelity Funds** Ø Transamerica JPMorgan Tactical Allocation VP Ø ProFund VP Falling U.S. Dollar Ø Fidelity Index 500 Portfolio Ø Transamerica Janus Balanced VP Ø ProFund VP Financials AllianceBernstein Variable Products Series Fund, Inc. Ø Transamerica Jennison Growth VP Ø ProFund VP International Ø A B Balanced Wealth Strategy Portfolio Ø Transamerica MFS International Equity VP Ø ProFund VP Japan Franklin Templeton Variable Products Trust Ø Transamerica Morgan Stanley Capital Growth VP Ø ProFund VP Mid-Cap Ø Franklin Founding Funds Allocation VIP Fund Ø Transamerica Morgan Stanley Mid-Cap Growth VP Ø ProFund VP Money Market *Transamerica JP Morgan Mid Cap Value VP, previously offered as an investment option under the Policy, does not accept new investments from current or prospective investors; the prospectus for this portfolio was mailed to policyowners invested in the portfolio under separate cover. **Effective May 1, 2003, the Fidelity VIP Contrafund® Portfolio, Fidelity VIP Equity-Income Portfolio and the Fidelity VIP Growth Opportunities Portfolio were no longer available for sale to new investors.Prospectuses for those portfolios were mailed under separate cover to policyowners currently invested in the portfolios. Policy Benefits/Risk Summary Transamerica® Associate Freedom Elite Builder Policy Benefits Risks of Your Policy Fee Tables Fee Tables for Policies Applied for On or After May 1, 2009 Fee Tables for Policies Issued Before January 1, 2009 Transamerica Premier , The Separate Account, The Fixed Account and The Portfolios Transamerica Premier The Separate Account The Fixed Account The Portfolios Charges and Deductions Monthly Deductions Mortality and Expense Risk Charge Loan Interest Rate Charge Taxes Rider Charges Portfolio Expenses Revenue We Receive The Policy Ownership Rights Modifying the Policy Purchasing a Policy Tax-Free "Section 1035" Exchanges When Insurance Coverage Takes Effect Backdating a Policy Premiums Allocating Premiums Premium Flexibility Planned Periodic Payments Minimum Monthly Guarantee Premium No Lapse Guarantee Premium Limitations & Payments Transfers General Disruptive Trading and Market Timing Telephone, Fax and Online Privileges Fixed Account Transfers Dollar Cost Averaging Asset Rebalancing Program Third Party Asset Allocation Services Policy Values Cash Value Net Surrender Value Subaccount Value Subaccount Unit Value Fixed Account Value Death Benefit Death Benefit Proceeds Death Benefit Effect of Cash Withdrawals on the Death Benefit Choosing Death Benefit Options Changing the Death Benefit Option Increasing/Decreasing the Specified Amount Payment Options Surrenders and Cash Withdrawals Surrenders Cash Withdrawals Canceling a Policy Signature Guarantees Loans General Loan Interest Spread Effect of Policy Loans Policy Lapse and Reinstatement Lapse No Lapse Guarantee Reinstatement Federal Income Tax Considerations Tax Status of the Policy Tax Treatment of Policy Benefits Other Policy Information Settlement Options Benefits at Maturity Payments We Make Split Dollar Arrangements Policy Termination Assignment of the Policy Supplemental Benefits (Riders) Other Insured Rider Children's Insurance Rider Accidental Death Benefit Rider Disability Waiver Rider Disability Waiver and Income Rider Living Benefit Rider (an Accelerated Death Benefit) Additional Information Unclaimed or Abandoned Property Sending Forms and Transaction Requests in Good Order Sale of the Policies Legal Proceedings Financial Statements Glossary Appendix A - Illustrations Prospectus Back Cover 1 3 5 6 13 20 21 22 22 33 33 35 36 36 36 36 37 38 38 38 39 39 39 42 42 42 43 43 43 43 44 44 44 44 45 47 48 49 50 50 51 51 51 52 52 53 53 53 53 55 55 56 56 57 57 57 58 59 59 59 60 61 61 61 61 62 63 63 63 66 66 67 67 68 68 68 68 69 69 69 70 70 70 71 71 71 71 72 72 73 77 80 Policy Benefits/Risk Summary Transamerica ® Associate Freedom Elite Builder This summary describes the Policy’s important benefits and risks.The sections in this prospectus following this summary discuss the Policy in more detail.Additional discussion is also included in the Statement of Additional Information (“SAI”).For your convenience, we have provided a Glossary at the end of this prospectus that defines certain words and phrases used in this prospectus. Policy Benefits The Policy in General · The Transamerica ® Associate Freedom Elite Builder is an individual flexible premium variable life insurance policy.The Policy is priced like a group sponsored product.It has reduced charges including, surrender charges, cost of insurance rates, the monthly Policy charge, and premium expense charges. · The Policy gives you the potential for long-term life insurance coverage with the opportunity for tax-deferred cash value accumulation. · The Policy is designed to be long-term in nature in order to provide significant life insurance benefits for you.You should only purchase the Policy if you have the financial ability to keep it in force for a substantial period of time.You should consider the Policy in conjunction with other insurance that you own. · For Policies applied for on or after May 1, 2009, we offer four (4) bands of coverage under the Policy depending on the initial specified amount of insurance you have selected and any adjustments to the specified amount after issue: · Band 1: $50,000 - $249,999 · Band 2: $250,000 - $499,999 · Band 3: $500,000 - $999,999 · Band 4: $1,000,000 or more · Certain Policy charges are based on the band of coverage.Generally, the higher the band the lower the charges. · Your Policy offers supplemental riders, and depending on which riders are selected, certain charges may be deducted from the Policy’s cash value as part of the monthly deductions. · You will have a free look period once we deliver your Policy. You may return the Policy with the owner’s original signature and a written request during this period and receive a refund. We will place your net premium in the reallocation account until the reallocation date as shown on your Policy schedule page. Please see “Canceling a Policy” for a description of the free look period. · Youmay apply for an increase in the specified amount at any time before the insured’s 86thbirthday, and you may decrease the specified amount after your Policy has been in force for three years, but you may not increase and decrease the specified amount in the same Policy year.If approved, the change will take effect on the next Policy Monthiversary.Changes are not allowed after the insured reaches age 95.The amount of your decrease may be limited.For further details, please see “Death Benefits – Increasing/Decreasing the Specified Amount.” · You can invest your premium in, and transfer your cash value to, subaccounts.Your cash value will fluctuate with the daily performance ofthe portfoliosin which the subaccount invest. · You may place your money in the fixed account where it earns an interest rate declared in advance for a specified period (at least 3% annual interest) or in any of the subaccounts of the WRL Series Life Account (the “Separate Account”) which are described in this prospectus. The fixed account is not available to you if your Policy was issued before January 1, 2009 in the State of New Jersey. · The Policy’s cash value will increase or decrease depending on the investment performance of the subaccounts, the premiums you pay, the fees and charges that we deduct, the interest we credit to the fixed account, and the effects of any Policy transactions (such as transfers, loans and cash withdrawals).Investment returns are not guaranteed.The Policy is not suitable as a short-term investment or savings vehicle. · Your Policy has a no lapse guarantee which means that as long as certain requirements are met, your Policy will remain in force and no grace period will begin until the no lapse date shown on your Policy schedule page.This is true even if your net surrender value is too low to pay the monthly deductions as long as, on any Monthiversary, you have paid premiums (minus any cash withdrawals, minus any outstanding loan amount, including any accrued loan interest, that equal or exceed the sum of the minimum monthly guarantee premiums in effect for each month from the Policy date up to and including the current month.The no lapse guarantee is discussed in more detail in the section of this prospectus entitled “Policy Lapse and Reinstatement.” Flexibility The Policy is designed to be flexible to meet your specific circumstances and life insurance needs.Within certain limits, you can: · Choose the timing, amount and frequency of premium payments. · Change the Death Benefit Option. · Increase or decrease the amount of life insurance coverage. · Change the beneficiary. · Transfer cash value among investment options available under the Policy. · Take a loan against the Policy. · Take cash withdrawals or surrender the Policy. 1 Death Benefit If the insured dies while the Policy is in force, we will pay a death benefit to the named beneficiary(ies) in accordance with the terms of the Policy. The amount of the death benefit generally depends on the specified amount of insurance that you select, the death benefit option that you choose, your Policy’s cash value, and any additional life insurance provided by riders that you purchase. The death benefit proceeds are reduced by any outstanding loan amount, including accrued loan interest, and any due and unpaid charges if the insured dies during the grace period. You may choose one of three Death Benefit Options: · Under Option A, the death benefit is the greatest of: > The specified amount; or > The minimum death benefit under the Guideline Premium Test; or > The amount required for the Policy to qualify as a life insurance policy under Section 7702 of the Internal Revenue Code. · Under Option B, the death benefit is the greatest of: > The specified amount plus the Policy's cash value on the date of the insured's death; or > The minimum death benefit under the Guideline Premium Test; or > The amount required for the Policy to qualify as a life insurance policy under Section 7702 of the Internal Revenue Code. · Under Option C, the death benefit is the greatest of: > The amount payable under Option A; or > The specified amount, multiplied by an age-based "factor," plus the Policy's cash value on the date of the insured's death; or > The amount required for the Policy to qualify as a life insurance policy under Section 7702 of the Internal Revenue Code. Cash Value Your cash value is the sum of the value of your investment in the subaccounts plus the value of the fixed account, (including the loan reserve account) on any business day.It is not guaranteed - it depends on the performance of the investment options that you have chosen, the timing and the amount of premium payments you have made, Policy charges, and how much you have withdrawn from the Policy. You can access your cash value in several ways: · Withdrawals – You can withdraw part of your Policy’s net surrender value once each year after the first Policy year.Withdrawals are described in more detail in the section of this prospectus entitled “Surrenders and Cash Withdrawals – Cash Withdrawals.” · Loans – After the first Policy year, you can take a loan from the Policy using your Policy’s net surrender value as security as long as you qualify.Loans and loan interest rates are described in the section of this prospectus entitled “Loans.” · Surrender – You can surrender or cash in your Policy for its net surrender value while the insured is alive.Surrenders are described in more detail in the section of this prospectus entitled “Surrenders and Cash Withdrawals – Surrenders.” Investment Options You can choose to allocate your net premiums and cash value among the subaccounts, each of which invests in a corresponding portfolio of the various underlying funds.Your Policy also offers a fixed account option, which provides a guaranteed minimum rate of interest. You can transfer your cash value among the fixed account and the subaccounts during the life of your Policy. You can accumulate cash value among the fixed account and the subaccounts without paying any current income tax.We may limit the number of transfers out of the fixed account and, in some cases, may limit your transfer activity to deter disruptive trading and market timing. For more details, please refer to the section entitled "Transfers" in this prospectus. 2 Tax Information We intend the Policy to qualify as a life insurance contract under the Internal Revenue Code so that the death benefit generally should not be taxable income to the beneficiary.If your Policy is not a Modified Endowment Contract (“MEC”) you will generally not be taxed on the gain in the Policy unless you take a cash withdrawal in excess of your basis in the Policy or a loan that is not repaid prior to surrender of your Policy.If your Policy is a MEC, cash withdrawals, loans, assignments, and pledges are treated first as taxable income to you to the extent of gain then in the policy and then as non-taxable recovery of basis.In addition, such gains may be subject to a 10% penalty tax if received before age 59 ½.Please refer to the section of this prospectus entitled “Federal Income Tax Considerations” for more details. Risks of Your Policy Long-Term Financial Planning The Policy is designed to help meet long-term financial objectives by paying a death benefit to family members and/or other named beneficiaries. It is not suitable as a short-term savings vehicle.It may not be the right kind of policy if you plan to withdraw money or surrender the Policy for short-term needs. Please discuss your insurance needs and financial objectives with your registered representative. Risk of an Increase in Current Fees and Expenses Certain fees and expenses are currently assessed at less than their guaranteed maximum levels.In the future, these charges may be increased up to the guaranteed (maximum) levels.If fees and expenses are increased, you may need to increase the amount and/or frequency of premiums to keep the Policy in force. Investment Risks If you invest your Policy’s cash value in one or more subaccounts, then you will be subject to the risk that the investment performance of the subaccounts will be unfavorable and that your cash value will decrease.Also, we deduct Policy fees and charges from your cash value, which can significantly reduce your cash value.During times of poor investment performance, this deduction will have an even greater impact on your cash value.You could lose everything you invest and your Policy could lapse without value, unless you pay additional premiums.If you allocate premiums to the fixed account, then we credit your fixed account value with interest at a rate declared by us.You assume the risk that the interest rate on the fixed account may decrease, although it will never be lower than the guaranteed minimum annual effective rate of 3%. Risks of Managing General Account Assets The general account assets of Transamerica Premier Life Insurance Company (“ TPLIC ”; “ Transamerica Premier ”; or the “Company”) are used to support the payment of the death benefit under the Policies.To the extent that Transamerica Premier is required to pay amounts in addition to the Policy’s cash value under the death benefit, such amounts will come from general account assets.You should be aware that the general account assets are exposed to the risks normally associated with a portfolio of fixed-income securities, including interest rate, option, liquidity and credit risk, and are also subject to the claims of Transamerica Premier ’s general creditors. Transamerica Premier ’s financial statements contained in the Statement of Additional Information include a further discussion of risks inherent in the general account investments. Premium Payments Federal tax laws put limits on the premium payments you can make in relation to your Policy’s Death Benefit.We may refuse all or part of a premium payment that you make, or remove all or part of a premium from your Policy and return it to you with earnings under certain circumstances to maintain qualification of the Policy as a life insurance contract for federal income tax purposes.Please refer to the section entitled “Premiums” for more details. Lapse Your Policy will stay in force as long as the net surrender value is sufficient to cover your monthly deductions and Policy charges, or as long as the No Lapse Guarantee is in effect.Insufficient premium payments, poor investment performance, withdrawals, and unpaid loans or loan interest may cause your Policy to lapse – which means you will no longer have insurance coverage.A Policy lapse may have adverse tax consequences. There are costs associated with reinstating a lapsed Policy.For a detailed discussion of your Policy’s Lapse and Reinstatement provisions, please refer to the section of this prospectus entitled “Policy Lapse and Reinstatement.” Withdrawals and Loans Making a withdrawal or taking a loan may: 3 · Reduce your Policy’s specified amount. · Reduce the death benefit proceeds paid to your beneficiary. · Make your Policy more susceptible to lapsing. · Trigger federal income taxes and, possibly a penalty tax. Cash withdrawals will reduce your cash value.Withdrawals, especially those taken during periods of poor investment performance by the subaccounts could considerably reduce or eliminate some benefits or guarantees under the Policy. Federal income taxes and a penalty tax may apply to loans and cash withdrawals.Please see the section of this prospectus entitled “Federal Income Tax Considerations.” Be sure to plan carefully before using these Policy benefits.For a detailed description of withdrawals and loans, and any associated risks, please see the sections of this prospectus entitled “Surrenders and Cash Withdrawals – Cash Withdrawals” and/or “Loans.” Tax Consequences of Withdrawals, Surrenders and Loans You may be subject to income tax if you take any withdrawals or surrender the Policy, or if your Policy lapses and you have not paid any outstanding policy indebtedness. If your Policy is a MEC, cash withdrawals, surrenders, assignments, pledges, and loans that you receive or make during the life of the Policy may be taxable and subject to a federal tax penalty equal to 10% of the taxable amount if taken prior to reaching age 59½. Other tax issues to consider when you own a life insurance policy are described in more detail in the section of this prospectus entitled “Federal Income Tax Considerations.” Note: You should consult with your own qualified tax advisor to apply the law to your particular circumstances. Portfolio Risks A comprehensive discussion of the risks of each portfolio may be found in each portfolio’s prospectus.Please refer to the fund prospectuses for more information. There is no assurance that any portfolio will meet its investment objective. Fee Tables The following tables describe the fees and expenses that you will pay when buying and owning your Policy.Please Note:We have presented two versions of each table.Section A includes the fee tables for Policies that were applied for on or after May 1, 2009, and are based on the Commissioners 2001 Standard Ordinary Tobacco and Non-Tobacco Mortality Tables (“2001 C.S.O. Tables”).Section B includes the fee tables for Policies that were issued before January 1, 2009 , and are based on the Commissioners 1980 Standard Ordinary Tobacco and Non-Tobacco Mortality Tables (“1980 C.S.O. Tables”).If the amount of a charge depends on the personal characteristics of the insured or the owner, then the fee table lists the minimum and maximum charges we assess under the Policy, and the fees and charges of a representative insured with the characteristics set forth below.These charges may not be representative of the charges you will pay. 4 SECTION A Fee Tables for Policies Applied for On or AfterMay 1, 2009 (Based on the 2001 C.S.O. Tables) 5 FOR ASSOCIATE POLICIES APPLIED FOR ON OR AFTER MAY 1, 2009 The first table describes the fees and expenses that you will pay when buying and owning the Policy; because you are eligible to buy aPolicy, certain fees and expenses that are included in the public Freedom Elite Builder are waived or reduced. Transaction Fees Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge2 Expedited Delivery1 (cash withdrawals & surrenders) When service is provided Will vary based on the vendor rates at the time of service $30 for overnight ($35 for Saturday delivery); $50 for wire service Living Benefit Rider3 (an Accelerated Death Benefit) When rider is exercised Discount Factor Discount Factor 1The charges are assessed when we incur the expense of expedited delivery of your partial withdrawal or complete surrender payment and are subject to change if the delivery service provider increases rates for such services. You can obtain further information about these charges by contacting our administrative office. 2 The Company reserves the right at any time to change the current charges, but never to a level that exceeds the guaranteed charge. 3 We do not assess an administrative charge for this rider, however, if the rider is exercised, we reduce the single sum benefit by a discount factor to compensate us for lost income due to early payment of the death benefit. The discount factor is equal to the current yield on 90 day U.S. Treasury bills or the Policy loan rate (currently, an effective annual rate of 3.75%, not to exceed 4.0%), whichever is greater.For a complete description of the Living Benefit Rider, please refer to the section entitled “Living Benefit Rider (an Accelerated Death Benefit)” in this prospectus. 6 FOR ASSOCIATE POLICIES APPLIED FOR ON OR AFTER MAY 1, 2009 The table below describes the fees and expenses that you will pay periodically during the time that you own the Policy, not including portfolio fees and expenses. Periodic Charges Other Than Portfolio Operating Expenses Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge2 Monthly Policy Charge Monthly, on the Policy date and on each Monthiversary $7.00 per month during the first Policy year; $12.00 per month thereafter, issue ages 0-17 $0 per month for issue ages 18 and higher $7.00 per month for juveniles, issue ages 0-17 $0 per month for issue ages 18 and higher Cost of Insurance4 (without Extra Ratings)5 Monthly, on the Policy date and on each Monthiversary Maximum Charge6 $29.79per $1,000 of net amount at risk per month7 $29.19 per $1,000 of net amount at risk per month7 Minimum Charge8 $0.02 per $1,000 of net amount at risk per month7 $0.01 per $1,000 of net amount at risk per month7 4 Cost of insurance charges are based on a number of factors including, but not limited to: the insured’s issue age, gender and underwriting class, specified amount, and the net amount at risk.Cost of insurance rates generally will increase each year with the age of the insured.Cost of insurance rates are generally lower for each band of specified amount.For example, Band 2 (specified amounts $250,000 - $499,999) generally has lower cost of insurance rates than those of Band 1 (specified amounts less than $250,000).The cost of insurance rates shown in the table may not be representative of the charges you will pay.Your Policy’s schedule page will indicate the guaranteed cost of insurance applicable to your Policy.You can obtain more detailed information concerning your cost of insurance charges by contacting your registered representative. 5 We may place an insured in a substandard underwriting class with extra ratings that reflect higher mortality risks and that result in higher cost of insurance rates. If the insured possesses additional mortality risks, then we may add a surcharge to the cost of insurance rates of up to a total charge of $83.33 monthly per $1,000 of net amount at risk. 6 This maximum charge is based on an insured with the following characteristics: Male, issue age 65, standard tobacco class, with an initial specified amount of less than $250,000 (Band 1) and in the 35th Policy year.This maximum charge may also apply to insureds with other characteristics. 7 The net amount at risk equals the death benefit on a Monthiversary, divided by 1.0024663, minus the cash value on such Monthiversary. Please refer to the section entitled “Charges and Deductions – Monthly Deductions” for a description of the factor. 8 This minimum charge is based on an insured with the following characteristics: Female issue age 5, juvenile class, with an initial specified amount of $1,000,000 or higher (Band 4) and in the first Policy year.This minimum charge may also apply to insureds with other characteristics. 7 FOR ASSOCIATE POLICIES APPLIED FOR ON OR AFTER MAY 1, 2009 Periodic Charges Other Than Portfolio Operating Expenses Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge2 Cost of Insurance (continued) Initial Charge for a male insured, issue age 40 , in the ultimate select non-tobacco use class, Band 2 $0. 12 per $1,000 of net amount at risk per month7 $0.0 6 per $1,000 of net amount at risk per month7 Mortality and Expense Risk Charge Daily Annual rate of 1.50% of average daily net assets of each subaccount in which you are invested (for all Policy years) Annual rate of 1.50% for Policy years 1 – 15, and 0.30% for Policy years 16+, of average daily net assets of each subaccount in which you are invested Loan Interest Spread9 On Policy anniversary or earlier, as applicable10 1.0% (effective annual rate) 0.75% (effective annual rate) Optional Rider Charges:11 Accidental Death Benefit Rider Monthly, on the Policy date and on each Monthiversary until the insured reaches attained age 70 Maximum Charge12 $0.18 per $1,000 of rider face amount per month $0.18 per $1,000 of rider face amount per month Minimum Charge13 $0.10 per $1,000 of rider face amount per month $0.10 per $1,000 of rider face amount per month 9The loan Interest Spread is the difference between the amount of interest we charge you for a loan (currently, an effective annual rate of 3.75%, guaranteed not to exceed 4.0%) and the amount of interest we credit to your loan reserve account (an effective annual rate of 3.0% guaranteed).After the 10th Policy year, we apply preferred loan rates on an amount equal to the cash value minus total premiums paid (less any cash withdrawals) and minus any outstanding loan amount.The maximum loan interest spread on preferred loans is 1.00%, and the current spread is 0.0%. 10 While a Policy loan is outstanding, loan interest is payable in arrears on each Policy anniversary, or, if earlier, on the date of loan repayment, Policy lapse, surrender, Policy termination, or the insured’s death. 11 Optional Rider Charges are based on a number of factors including, but not limited to: some combination of each insured’s issue age or attained age, gender, underwriting class, Policy year, and rider face amount. The cost of insurance rates shown in the table may not be representative of the charges you will pay.Your Policy’s schedule page will indicate the guaranteed cost of insurance charges applicable to your Policy and will not exceed the guaranteed charges included in this prospectus. The rider will indicate the maximum guaranteed rider charges applicable to your Policy. You can obtain more detailed information concerning your cost of insurance charges by contacting your registered representative. 12 This maximum charge is based on an insured with the following characteristics: Attained age 66. This maximum charge may also apply to insureds with other attained ages. 13 This minimum charge is based on an insured with the following characteristics: Attained age 40.This minimum charge may also apply to insureds with other attained ages. 8 FOR ASSOCIATE POLICIES APPLIED FOR ON OR AFTER MAY 1, 2009 Periodic Charges Other Than Portfolio Operating Expenses Optional Rider Charges (continued) Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge2 Accidental Death Benefit Rider (continued) Initial Charge for a male insured, issue age 40 $0.10 per $1,000 of rider face amount per month $0.10 per $1,000 of rider face amount per month Disability Waiver Rider14 Monthly, on the Policy date and on each Monthiversary until the insured reaches attained age 60 Maximum Charge15 $0.39 per $1,000 of net amount at risk per month7 $0.39 per $1,000 of net amount at risk per month7 Minimum Charge16 $0.03 per $1,000 of net amount at risk per month7 $0.03 per $1,000 of net amount at risk per month7 Initial charge for a male insured, issue age 40 $0. 06 per $1,000 of net amount at risk per month7 $0.0 6 per $1,000 of net amount at risk per month7 14 Disability Waiver charges are based on the base insured’s issue age and gender, and the net amount at risk. The charges shown are for Base Policy only (without riders).The addition of riders would increase these charges. The cost of insurance rates shown in the table may not be representative of the charges you will pay.Your Policy’s schedule page will indicate the guaranteed cost of insurance charges applicable to your Policy.You can obtain more detailed information concerning your cost of insurance charges by contacting your registered representative. 15 This maximum charge is based on an insured with the following characteristics: Female, issue age 55.This maximum charge may also apply to insureds with other characteristics. 16This minimum charge is based on an insured with the following characteristics: Male, issue age 18. This minimum charge may also apply to insureds with other characteristics. 9 FOR ASSOCIATE POLICIES APPLIED FOR ON OR AFTER MAY 1, 2009 Periodic Charges Other Than Portfolio Operating Expenses Optional Rider Charges (continued) Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge2 Disability Waiver and Income Rider17 (Income charges plus Waiver of Monthly Deductions charges) Income portion: Monthly, on the Policy date and on each Monthiversary until the insured reaches attainedage 60 Maximum Charge18 $0.86 per $10 monthly rider benefit $0.86 per $10 monthly rider benefit Minimum Charge19 $0.20 per $10 monthly rider benefit $0.20 per $10 monthly rider benefit Initial charge for a male insured, issue age 40 Monthly deductions waiver portion: $0. 35 per $10 monthly rider benefit $0. 35 per $10 monthly rider benefit Maximum Charge15 $0.39 per $1,000 of net amount at risk per month7 $0.39 per $1,000 of net amount at risk per month7 Minimum Charge16 $0.03 per $1,000 of net amount at risk per month7 $0.03 per $1,000 of net amount at risk per month7 Initial charge for a male insured, issue age 40 $0.0 6 per $1,000 of net amount at risk per month7 $0.0 6 per $1,000 of net amount at risk per month7 Children’s Insurance Rider20 Monthly, on the Policy date and on each Monthiversary until the Monthiversary after the last insured child reaches his/her 25th birthday (or until the death of the last child) $0.60 per $1,000 of rider face amount per month $0.60 per $1,000 of rider face amount per month Other Insured Rider21 (without Extra Ratings)4 Monthly, on the Policy date and on each Monthiversary until the insured reaches attained age 100 Maximum Charge22 $29.79 per $1,000 of rider face amount per month $29.19 per $1,000 of rider face amount per month 17The charge for this rider is based on the primary insured’s issue age and gender, net amount at risk, and the amount of monthly income that would be paid in the event of total disability, as defined in the rider. 18 This maximum charge is based on an insured with the following characteristics: Female ,issueage 55.This maximum charge may also apply to insureds with other characteristics. 19 This minimum charge is based on an insured with the following characteristics: Male, issueage 18.This minimum charge may also apply to insureds with other characteristics. 20 The charge for this rider is based on the rider face amount and the cost per $1,000 does not vary. 21 Rider charges are cost of insurance charges that are based on each other insured’s issue age, gender, underwriting class, Policy year, and the rider face amount. Cost of insurance rates for this rider generally will increase each year with the age of the other insured.The cost of insurance rates shown in the table may not be representative of the charges you will pay.The rider will indicate the maximum guaranteed rider charges applicable to your Policy and will not exceed the guaranteed charges included in this prospectus.You can obtain more information about these riders by contacting your registered representative. 22 This maximum charge is based on an insured with the following characteristics: Male, issue age 85, standard tobacco underwriting class and in the 15th Policy year. This maximum charge may also apply to insureds with other characteristics. 10 FOR ASSOCIATE POLICIES APPLIED FOR ON OR AFTER MAY 1, 2009 Periodic Charges Other Than Portfolio Operating Expenses Optional Rider Charges (continued) Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge2 Other Insured Rider21 (continued) (without Extra Ratings)4 Monthly, on the Policy date and on each Monthiversary until the insured reaches attained age 100 Minimum Charge23 $0.02 per $1,000 of rider face amount per month $0.01 per $1,000 of rider face amount per month Initial charge for a female insured, issue age 30, in the ultimate select non-tobacco use class $0.05 per $1,000 of rider face amount per month $0.04 per $1,000 of rider face amount per month 23This minimum charge is based on an insured with the following characteristics: Female, issueage 5, juvenile class and in the first Policy year.This minimum charge may also apply to insureds with other characteristics. 11 SECTION B Fee Tables for Policies Issued Before January 1, 2009 (Based on the 1980 C.S.O. Tables) 12 FOR ASSOCIATE POLICIES ISSUED BEFORE JANUARY 1, 2009 The first table describes the fees and expenses that you will pay when buying and owning the Policy; because you are eligible to buy aPolicy, certain fees and expenses that are included in the public Freedom Elite Builder are waived or reduced. Transaction Fees Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge2 Expedited Delivery1 (cash withdrawals & surrenders) When service is provided Will vary based on the vendor rates at the time of service $30 for overnight ($35 for Saturday delivery); $50 for wire service Living Benefit Rider3 (an Accelerated Death Benefit) When rider is exercised Discount Factor Discount Factor 1The charges are assessed when we incur the expense of expedited delivery of your partial withdrawal or complete surrender payment and are subject to change if the delivery service provider increases rates for such services. You can obtain further information about these charges by contacting our administrative office. 2The Company reserves the right at any time to change the current charge, but never to a level that exceeds the guaranteed charge. 3We do not assess an administrative charge for this rider, however, if the rider is exercised, we reduce the single sum benefit by a discount factor to compensate us for income lost due to early payment of the death benefit. The discount factor is equal to the current yield on 90 day U.S. Treasury bills or the Policy loan interest rate(currently, an effective annual rate of 3.75%, guaranteed not to exceed 4.0%), whichever is greater. For a complete description of the Living Benefit Rider, please refer to the section entitled “Living Benefit Rider (an Accelerated Death Benefit)” in this prospectus. 13 FOR ASSOCIATE POLICIES ISSUED BEFORE JANUARY 1, 2009 The table below describes the fees and expenses that you will pay periodically during the time that you own an Associate Policy, not including portfolio fees and expenses. Periodic Charges Other Than Portfolio Operating Expenses Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge2 Cost of Insurance4 (without Extra Ratings)5 Monthly, on the Policy date and on each Monthiversary Maximum Charge6 $83.33 per $1,000 of net amount at risk per month7 $19.35 per $1,000 of net amount at risk per month7,8 Minimum Charge $0.06 per $1,000 of net amount at risk per month7,8 $0.02 per $1,000 of net amount at risk per month7,9 4 Cost of insurance charges are based on a number of factors including, but not limited to: the insured’s issue age and gender, underwriting class, the specified amount, and the net amount at risk.Cost of insurance rates generally will increase each year with the age of the insured.The cost of insurance rates shown in the table may not be representative of the charges you will pay.Your policy’s schedule page will indicate the guaranteed cost of insurance charges applicable to your Policy.You can obtain more detailed information concerning your cost of insurance charges by contacting your registered representative. 5 We may place an insured in a substandard underwriting class with extra ratings that reflect higher mortality risks and that result in higher cost of insurance rates. If the insured possesses additional mortality risks, then we may add a surcharge to the cost of insurance rates up to a total charge of $83.33 monthly per $1,000 of net amount at risk. 6 This maximum charge is based on an insured with the following characteristics: Male, issueage 85, standard tobacco class, and in the 15th Policy year.This maximum charge may also apply to insureds with other characteristics. 7 The net amount at risk equals the death benefit on a Monthiversary, divided by 1.0024663, minus the cash value on such Monthiversary. Please refer to the section entitled “Charges and Deductions – Monthly Deductions” for a description of the factor. 8This minimum charge is based on an insured with the following characteristics: Female, issue age 10, juvenile class, and in the first Policy year.This minimum charge may also apply to insureds with other characteristics. 9 This minimum charge is based on an insured with the following characteristics: female, issue age 30,ultimate select non-tobacco class in the first Policy year. This minimum charge may also apply to insureds with other characteristics. 14 FOR ASSOCIATE POLICIES ISSUED BEFORE JANUARY 1, 2009 Periodic Charges Other Than Portfolio Operating Expenses Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge2 Cost of Insurance (continued) Initial Charge for a male insured, issue age 35, in the ultimate select non-tobacco use class10 $0.14 per $1,000 of net amount at risk per month7 $0.03 per $1,000 of net amount at risk per month7 Mortality and Expense Risk Charge Daily Annual rate of 0.90% for Policy years 1 – 15, and 0.60% for Policy years 16+, of average daily net assets of each subaccount in which you are invested Annual rate of 0.90% for Policy years 1 – 15, and 0.30% for Policy years 16+, of average daily net assets of each subaccount in which you are invested Loan Interest Spread11 On Policy anniversary or earlier, as applicable12 1.0% (effective annual rate) 0.75% (effective annual rate) Optional Rider Charges:13 Accidental Death Benefit Rider13 Monthly, on the Policy date and on each Monthiversary until the insured reaches attainedage 70 Maximum Charge14 $0.18 per $1,000 of rider face amount per month $0.18 per $1,000 of rider face amount per month Minimum Charge15 $0.10 per $1,000 of rider face amount per month $0.10 per $1,000 of rider face amount per month 10 Because we no longer offer the 1980 C.S.O. version of this Policy, the information regarding the “representative insured” has not been updated since sales terminated in 2008. 11The Loan Interest Spread is the difference between the amount of interest we charge you for a loan (currently, an effective annual rate of 3.75%, guaranteed not to exceed 4.0%) and the amount of interest we credit to your loan reserve account (an effective annual rate of 3.0% guaranteed).After the 10th Policy year, we apply preferred loan rates on an amount equal to the cash value minus total premiums paid (less any cash withdrawals) and minus any outstanding loan amount. The maximum loan interest spread on preferred loans is 1.00%, and the current spread is 0.0%. 12While a Policy loan is outstanding, loan interest is payable in arrears on each Policy anniversary, or, if earlier, on the date of loan repayment, Policy lapse, surrender, Policy termination, or the insured’s death. 13 Optional Rider Cost of insurance charges are based on some combination of each insured’s issue age or attained age, gender and underwriting class, and the Policy year, and rider face amount. The cost of insurance rates shown in the table may not be representative of the charges you will pay.Your Policy’s schedule page will indicate the guaranteed cost of insurance charges applicable to your Policy.The rider will indicate the maximum guaranteed rider charges applicable to your Policy and will not exceed the guaranteed charges included in this prospectus. You can obtain more detailed information concerning your cost of insurance charges by contacting your registered representative. 14 This maximum charge is based on an insured with the following characteristics: Attained age 66. This maximum charge may also apply to insureds with other attained ages. 15This minimum charge is based on an insured with the following characteristics: Attained age 40.This minimum charge may also apply to insureds with other attained ages. 15 FOR ASSOCIATE POLICIES ISSUED BEFORE JANUARY 1, 2009 Periodic Charges Other Than Portfolio Operating Expenses Optional Rider Charges (continued) Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge2 Accidental Death Benefit Rider (continued) Initial Charge for a male insured, issue age 3510 $0.10 per $1,000 of rider face amount per month $0.10 per $1,000 of rider face amount per month Disability Waiver Rider16 Monthly, on the Policy date and on each Monthiversary until the insured reaches attained age 60 Maximum Charge17 $0.39 per $1,000 of net amount at risk per month7 $0.39 per $1,000 of net amount at risk per month7 Minimum Charge18 $0.03 per $1,000 of net amount at risk per month7 $0.03 per $1,000 of net amount at risk per month7 Initial charge for a male insured, issue age 3510 $0.05 per $1,000 of net amount at risk per month7 $0.05 per $1,000 of net amount at risk per month7 16 Disability Waiver charges are based on the base insured’s issue age, gender and net amount at risk. The charges shown are for Base Policy only (without riders).The addition of riders would increase these charges. The cost of insurance rates shown in the table may not be representative of the charges you will pay.Your Policy’s schedule page will indicate the guaranteed cost of insurance charges applicable to your Policy.You can obtain more detailed information concerning your cost of insurance charges by contacting your registered representative. 17This maximum charge is based on an insured with the following characteristics: Female, issue age 55. This maximum charge may also apply to insureds with other characteristics. 18 This minimum charge is based on an insured with the following characteristics: Male, issue age 25. This minimum charge may also apply to insureds with other characteristics. 16 FOR ASSOCIATE POLICIES ISSUED BEFORE JANUARY 1, 2009 Periodic Charges Other Than Portfolio Operating Expenses Optional Rider Charges (continued) Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge2 Disability Waiver and Income Rider19 (Income charges plus Waiver of Monthly Deductions charges) Income portion: Monthly, on the Policy date and on each Monthiversary until the insured reaches attainedage 60 Maximum Charge20 $0.86 per $10 monthly rider benefit $0.86 per $10 monthly rider benefit Minimum Charge21 $0.20 per $10 monthly rider benefit $0.20 per $10 monthly rider benefit Initial charge for a male insured, issue age 35 $0.28 per $10 monthly rider benefit $0.28 per $10 monthly rider benefit Waiver of Monthly Deductions portion: Maximum Charge17 $0.39 per $1,000 of net amount at risk per month7 $0.39 per $1,000 of net amount at risk per month7 Minimum Charge18 $0.03 per $1,000 of net amount at risk per month7 $0.03 per $1,000 of net amount at risk per month7 Initial charge for a male insured, issue age 3510 $0.05 per $1,000 of net amount at risk per month7 $0.05 per $1,000 of net amount at risk per month7 Children’s Insurance Rider22 Monthly, on the Policy date and on each Monthiversary until the Monthiversary after the last insured child reaches his/her 25th birthday (or until the death of the last child) $0.60 per $1,000 of rider face amount per month $0.60 per $1,000 of rider face amount per month 19 The charge for this rider is based on the primary insured’s issue age and gender, net amount at risk and the amount of monthly waiver of premium benefit that would be paid in the event of total disability, as defined in this rider. 20This maximum charge is based on an insured with the following characteristics: Female,issue age 55.This maximum charge may also apply to insureds with other characteristics. 21 This minimum charge is based on an insured with the following characteristics: Male, issue age 27.This minimum charge may also apply to insureds with other characteristics. 22 The charge for this rider is based on the rider face amount and the cost per $1,000 does not vary. 17 FOR ASSOCIATE POLICIES ISSUED BEFORE JANUARY 1, 2009 Periodic Charges Other Than Portfolio Operating Expenses Optional Rider Charges (continued) Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge2 Other Insured Rider23 (without Extra Ratings)5 Maximum Charge24 Minimum Charge25 Initial charge for a female insured, issue age 30, in the ultimate select non-tobacco use class10 Monthly, on the Policy date and on each Monthiversary until the insured reaches attained age 100 $83.33 per $1,000 of rider face amount per month $0.06 per $1,000 of rider face amount per month25 $0.10 per $1,000 of rider face amount per month $19.35 per $1,000 of rider face amount per month $0.02 per $1,000 of rider face amount per month9 $0.02 per $1,000 of rider face amount per month 23 Rider charges are cost of insurance charges that are based on each other insured’s issue age, gender and underwriting class, the Policy year, and the rider face amount. Cost of insurance rates for this rider generally will increase each year with the age of the other insured.The cost of insurance rates shown in the table may not be representative of the charges you will pay.The rider will indicate the maximum guaranteed rider charges applicable to your Policy.You can obtain more information about these riders by contacting your registered representative. 24 This maximum charge is based on an insured with the following characteristics: Male, issue age 85, standard tobacco underwriting class and in the 15th Policy year. This maximum charge may also apply to insureds with other characteristics. 25This minimum charge is based on an insured with the following characteristics: Female, issueage 10, juvenile class and in the first Policy year.This minimum charge may also apply to insureds with other characteristics. 18 For information concerning compensation paid for the sale of the Policy, please see “Sale of the Policies.” Range of Expenses for the Portfolios1, 2 The next table shows the lowest and highest total operating expenses charged by the portfolios during the fiscal year ended December 31, Expenses of the portfolios may be higher or lower in the future.More detail concerning each portfolio’s fees and expenses is contained in the prospectus for each portfolio. Lowest Highest Total Annual Portfolio Operating Expenses (total of all expenses that are deducted from portfolio assets, including management fees, 12b-1 fees, and other expenses) 0.35 % 1.73 % Net Annual Portfolio Operating Expenses (total of all expenses that are deducted from portfolio assets, including management fees, 12b-1 fees, and other expenses, after contractual waiver of fees and expenses)3 0.35 % 1.71 % 1The portfolio expenses used to prepare this table were provided to Transamerica Premier by the funds. The expenses shown are those incurred for the year ended December 31, Current or future expenses may be greater or less than those shown. 2 The table showing the range of expenses for the portfolios takes into account the expenses of several Transamerica Series Trust asset allocation portfolios and the Franklin Founding Funds Allocation VIP Fund that are each a “fund of funds.”A “fund of funds” portfolio typically allocates its assets, within predetermined percentage ranges, among certain other Fund portfolios and affiliated Fund portfolios (each such portfolio an "Acquired Fund").Each “fund of funds” has its own set of operating expenses, as does each of the portfolios in which it invests.In determining the range of portfolio expenses, Transamerica Premier took into account the information received from the Fund groups on the combined actual expenses for each of the “fund of funds” and for the portfolios in which it invests. The combined expense information includes the Acquired Fund (i.e., the underlying fund’s) fees and expenses for the Transamerica Series Trust asset allocation portfolios and the Franklin Founding Funds Allocation VIP Fund. See the prospectuses for the Transamerica Series Trust and the Franklin Founding Funds Allocation VIP Fund for a presentation of the applicable Acquired Fund fees and expenses. 3 The range of Net Annual Portfolio Operating Expenses takes into account contractual arrangements for 14 portfolios that require a portfolio’s investment adviser to reimburse or waive portfolio expenses until April 30, Transamerica Premier , The Separate Account, The Fixed Account and The Portfolios Transamerica Premier Transamerica Premier Life Insurance Company, located at 570 Carillon Parkway, St. Petersburg, Florida 33716, is the insurance company issuing the Policy. We are obligated to pay all benefits under the Policy. NOTE: On October 1, 2014, Western Reserve Life Assurance Co. of Ohio merged with Transamerica Premier Life Insurance Company (effective July 31, 2014, Monumental Life Insurance Company changed its name to Transamerica Premier Life Insurance Company). Financial Condition of the Company The benefits under the Policy are paid by Transamerica Premier from its General Account assets and/or your cash value held in the Company’s separate account.It is important that you understand that payment of the benefits is not guaranteed and depends upon certain factors discussed below. Assets in the Separate Account.You assume all of the investment risk for yourcash value that is allocated to the subaccounts of the separate account.Yourcash value in those subaccounts constitutes a portion of the assets of the separate account.These assets are segregated and insulated from our general account, and may not be charged with liabilities arising from any other business that we may conduct. See "The Separate Account." Assets in the General Account.You also may be permitted to make allocations to the fixed account, which is supported by the assets in our general account.See "The Fixed Account."Any guarantees under the Policy that exceed your cash value, such as those associated with the Policy’s death benefit, are paid from our general account (and not the separate account).Therefore, any amounts that we may be obligated to pay under the Policy in excess of the subaccount value are subject to our financial strength and claims-paying ability and our long-term ability to make such payments. The assets of the separate account, however, are also available to cover the liabilities of our general account, but only to the extent that the separate account assets exceed the separate account liabilities arising under thePolicies supported by it. We issue other types of insurance policies and financial products as well, and we also pay our obligations under these products from our assets in the general account. Our Financial Condition.As an insurance company, we are required by state insurance regulation to hold a specified amount of reserves in order to meet all the contractual obligations of our general account to our policyowners.Wemonitor our reserves so that we hold sufficient amounts to cover actual or expected policy and claims payments. In addition, we hedge our investments in our general account, and may require purchasers of certain of the variable insurance products that we offer to allocate premium payments and cash value in accordance with specified investment requirements.However, it is important to note that there is no guarantee that we will always be able to meet our claims-paying obligations, and that there are risks to purchasing any insurance product. 19 State insurance regulators also require insurance companies to maintain a minimum amount of capital, which acts as a cushion in the event that the insurer suffers a financial impairment, based on the inherent risks in the insurer’s operations.These risks includethose associated with losses that we may incur as the result of defaults on the payment of interest or principal on our general account assets, which include bonds, mortgages, general real estate investments, and stocks, as well as the loss in market value of these investments.We may also experience liquidity risk if our general account assets cannot be readily converted into cash to meet obligations to our policyowners or to provide the collateral necessary to finance our business operations. How to Obtain More Information.We encourage both existing and prospective policyowners to read and understand our financial statements.We prepare our financial statements on a statutory basis.Our financial statements, which are presented in conformity with accounting practices prescribed or permitted by the Iowa Department of Insurance (TPLIC’s) and Ohio (Western Reserve Life Assurance Co. of Ohio’s) - as well as the financial statements of the separate account—are located in the Statement of Additional Information (SAI).The SAI is available at no charge by writing to our mailing address - Transamerica Premier Life Insurance Company ,4333 Edgewood Rd. NE, Cedar Rapids, Iowa 52499 - or by calling us at (800) 851-9777, or by visiting our website www. premier.transamerica .com.In addition, the SAI is available on the SEC’s website at http://www.sec.gov.Our financial strength ratings, which reflect the opinions of leading independent rating agencies of TPLIC 's ability to meet its obligations to its policy owners, are available on our website and the websites of these nationally recognized statistical ratings organizationsA.M. Best Company (www.ambest.com), Moody's Investors Service (www.moodys.com) Standard & Poor's Rating Services (www.standardandpoors.com) and Fitch, Inc. (www.fitchratings.com). The Separate Account WRL Series Life Account was a separate account of Western Reserve, established under Ohio law. Effective on October 1, 2014, WRL Series Life Account was re-domesticated under the laws of the State of Iowaand reestablished under TPLIC. We own the assets in the separate account, and we may use assets in the separate account to support other variable life insurance policies we issue.The separate account is registered with the Securities and Exchange Commission (“SEC”) as a unit investment trust under the Investment Company Act of 1940, as amended (the “1940 Act”). The separate account is divided into subaccounts, each of which invests in shares of a specific portfolio of a fund. These subaccounts buy and sell portfolio shares at net asset value without any sales charge. Any dividends and distributions from a portfolio are reinvested at net asset value in shares of that portfolio. Income, gains, and losses credited to, or charged against, a subaccount of the separate account reflect the subaccount's own investment experience and not the investment experience of our other assets. The separate account's assets may not be used to pay any of our liabilities other than those arising from the Policies and other variable life insurance policies we issue. If the separate account's assets exceed the required reserves and other liabilities, we may transfer the excess to our general account. Changes to the Separate Account.As permitted by applicable law, we reserve the right to make certain changes to the structure and operation of the separate account, which may include: · Remove, combine, or add subaccounts and make the combined or new subaccounts available for allocation of net premiums. · Combine the separate account or any subaccounts with one or more different separate accounts or subaccounts and/or create new separate accounts. · Close certain subaccounts to allocations of new net premiums by current or new policyowners at any time in our discretion. · Transfer assets of the separate account or any subaccount which we determine to be associated with the class of policies to which the Policy belongs, to another separate account or subaccount. · Operate the separate account as a management company under the 1940 Act, or as any other form of investment company permitted by law. · Establish additional separate accounts or subaccounts to invest in new portfolios. · Manage the separate account at the direction of a committee. · Endorse the Policy, as permitted by law, to reflect changes to the separate account and subaccounts as may be required by applicable law. · Change the investment objective of a subaccount. · Substitute, add, or delete fund portfolios in which subaccounts currently invest net premiums, to include portfolios of newly designated funds. (Fund portfolios will not be added, deleted or substituted without prior approval of the SEC to the extent required by the 1940 Act or other applicable laws.) · Fund additional classes of variable life insurance policies through the separate account. · Restrict or eliminate any voting privileges of owners or other persons who have voting privileges in connection with the operation of the separate account. 20 Some, but not all, of these future changes may be the result of changes in applicable laws or interpretation of the laws.We will not make any such changes without receiving any necessary approval of the SEC and applicable state insurance departments.We will notify you of any changes.We reserve the right to make other structural and operational changes affecting the separate account. In addition, the portfolios that sell their shares to the subaccounts may discontinue offering their shares to the subaccounts. The Fixed Account The fixed account is part of Transamerica Premier 's general account. We use general account assets to support our insurance and annuity obligations other than those funded by the separate accounts. Subject to applicable law, Transamerica Premier has sole discretion over the investment of the fixed account's assets. Transamerica Premier bears the full investment risk for all amounts contributed to the fixed account. Please see the section above entitled “Risks of Managing General Account Assets.” Transamerica Premier guarantees that the amounts allocated to the fixed account will be credited interest daily at an annual net effective interest rate of at least 3.0%. We will determine any interest rate credited in excess of the guaranteed rate at our sole discretion.We have no formula for determining fixed account interest rates in excess of the guaranteed rate or any duration for such rates. Money you place in the fixed account will begin earning interest credited daily and compounded annually at the current interest rate in effect at the time it is allocated. For Policies applied for on or after May 1, 2009, unless otherwise required by state law, we may restrict your allocations and transfers to the fixed account if the fixed account value, excluding the loan reserve, following the allocation or transfer would exceed $250,000.(This restriction does not apply to any transfer to the fixed account necessary in the exercise of conversion rights.)We may declare current interest rates from time to time. We may declare more than one interest rate for different money based upon the date of allocation or transfer to the fixed account. When we declare a current interest rate higher than the guaranteed rate on amounts allocated to the fixed account, we guarantee the higher rate on those amounts for at least one year (the "guarantee period") unless those amounts are transferred to the loan reserve. At the end of the guarantee period we may declare a new current interest rate on those amounts and any accrued interest thereon. We will guarantee this new current interest rate for another guarantee period. We credit interest greater than 3.0% during any guarantee period at our sole discretion. You assume the risk that the interest rate on the fixed account may decrease, although it will never be lower than a guaranteed minimum annual effective rate of 3%. We allocate amounts from the fixed account for cash withdrawals, transfers to the subaccounts, or the monthly deductions charges on a first in, first out basis ("FIFO") for the purpose of crediting interest. New Jersey: The fixed account is not available to youif your Policy was issued before January 1, 2009 in the State of New Jersey. You may not direct or transfer premium payments or cash value to the fixed account.The fixed account is available to you only in connection with Policy loans. The fixed account has not been registered with the Securities and Exchange Commission and the staff of the Securities and Exchange Commission has not reviewed the disclosure in this prospectus relating to the fixed account.Disclosures regarding the fixed account, however, may be subject to certain generally applicable provisions of the federal securities laws relating to the accuracy and completeness of statements made in this prospectus. The Portfolios The separate account invests in shares of the portfolios of a fund. Each portfolio is an investment division of a fund, which is an open-end investment management company registered with the SEC. Such registration does not involve supervision of the management or investment practices or policies of the portfolios by the SEC. Each portfolio's assets are held separate from the assets of the other portfolios, and each portfolio has investment objectives and policies that are different from those of the other portfolios.Thus, each portfolio operates as a separate investment fund, and the income or loss of one portfolio has no effect on the investment performance of any other portfolio. Pending any required approval by a state insurance regulatory authority, certain subaccounts and corresponding portfolios may not be available to residents of some states. Each portfolio’s investment objective(s) and policies are summarized below. There is no assurance that a portfolio will achieve its stated objective(s). Certain portfolios may have investment objectives and policies similar to other portfolios that are managed by the same investment adviser or sub-adviser. The investment results of the portfolios, however, may be higher or lower than those of such other portfolios. We do not guarantee or make any representation that the investment results of the portfolios will be comparable to any other portfolio, even those with the same investment adviser or manager. 21 Certain portfolios invest substantially all of their assets in portfolios of other funds.(See the chart below listing portfolios available under the Policy.)As a result, you will pay fees and expenses at both portfolio levels.This will reduce your investment return.These arrangements are referred to as fund of funds or master-feeder funds.Funds of funds or master-feeder structures may have higher expenses than portfolios that invest directly in debt or equity securities. As described in more detail in the underlying portfolio prospectuses, certain underlying portfolios employ a managed volatility strategy that is intended to reduce the underlying portfolio’s overall volatility and downside risk, and to help us manage the risks associated with providing certain guarantees under the Policies. During rising markets, the hedging strategies employed to manage volatility could result in your Policy value rising less than would have been the case if you had been invested in an underlying portfolio with substantially similar investment objectives, securities, policies and strategies that does not utilize a volatility management strategy. In addition, the cost of these hedging strategies may have a negative impact on performance. On the other hand, investing in underlying portfolios with a managed volatility strategy may be helpful in a declining market with higher market volatility because the hedging strategy will reduce your equity exposure in such circumstances. In such cases, your Policy value may decline less than would have been the case if you had not invested in underlying portfolios with a managed volatility strategy. There is no guarantee that a managed volatility strategy can achieve or maintain the underlying portfolio’s optimal risk targets, and the underlying portfolio may not perform as expected. Portfolios that employ a managed volatility strategy are identified by an “*” preceding the name of the portfolio in the first column of the chart below. Certain portfolios may employ hedging strategies to provide for downside protection during sharp downward movements in equity markets.(See chart below listing portfolios available under the Policy.)The cost of these hedging strategies could limit the upside participation of the portfolio in rising equity markets relative to other portfolios.You should consult with your registered representative to determine which combination of investment choices is appropriate for you. The ProFunds and Access Trust portfolios permit frequent transfers.Frequent transfers may increase portfolio turnover.A high level of portfolio turnover may negatively impact performance by increasing transaction costs.In addition, large movements of assets into and out of a ProFunds or Access Trust portfolio may negatively affect a portfolio’s ability to achieve its investment objective or maintain a consistent level of operating expenses.See “Disruptive Trading and Market Timing.”Some ProFunds or Access Trust portfolios may use investment techniques not associated with most mutual fund portfolios.Investors in the ProFunds or Access Trust portfolios will bear additional investment risks. See the ProFunds or Access Trust prospectus for a description of the investment risks associated with investing in the ProFunds or Access Trust portfolios. You can find more detailed information about the portfolios, including a description of risks, in the fund prospectuses. You may obtain a free copy of the fund prospectuses, by contacting us at our administrative office at 1-800-851-9777 or visiting our website at www.premier.transamerica.com . You should read the fund prospectuses carefully. Note: If you received a summary prospectus for any of the portfolios listed below, please follow the instructions on the first page of the summary prospectus to obtain a copy of the full fund prospectus. 22 Portfolio Investment Adviser/Sub-Adviser Investment Objective TRANSAMERICA SERIES TRUST: *Transamerica Aegon Active Asset Allocation – Conservative VP 1 Transamerica Asset Management, Inc. Aegon USA Investment Management, LLC Seeks current income and preservation of capital. *Transamerica Aegon Active Asset Allocation – Moderate Growth VP 1 Transamerica Asset Management, Inc. Aegon USA Investment Management, LLC Seeks capital appreciation with current income as a secondary objective. *Transamerica Aegon Active Asset Allocation – Moderate VP 1 Transamerica Asset Management, Inc. Aegon USA Investment Management, LLC Seeks capital appreciation and current income. Transamerica Aegon High Yield Bond VP 2 Transamerica Asset Management, Inc. Aegon USA Investment Management, LLC Seeks a high level of current income by investing in high-yield debt securities. Transamerica Aegon Money Market VP 3 Transamerica Asset Management, Inc. Aegon USA Investment Management, LLC Seeks maximum current income from money market securities consistent with liquidity and preservation of principal. Transamerica Aegon U.S. Government Securities VP Transamerica Asset Management, Inc. Aegon USA Investment Management, LLC Seeks to provide as high a level of total return as is consistent with prudent investment strategies. Transamerica AB Dynamic Allocation VP 4 Transamerica Asset Management, Inc. AllianceBernstein, L.P. Seeks capital appreciation and current income. *Transamerica Asset Allocation – Conservative VP 5 Transamerica Asset Management, Inc. Aegon USA Investment Management, LLC Seeks current income and preservation of capital. *Transamerica Asset Allocation – Growth VP 5 Transamerica Asset Management, Inc. Aegon USA Investment Management, LLC Seeks long-term capital appreciation. *Transamerica Asset Allocation – Moderate Growth VP 5 Transamerica Asset Management, Inc. Aegon USA Investment Management, LLC Seeks capital appreciation with current income as a secondary objective. 1 This portfolio invests in a combination of underlying Exchange Traded Funds (“ETFs”).Please see the portfolio’s prospectus for a description of the investment strategy and the risks associated with investing in the portfolio. 2 Under normal market conditions, this portfolio invests at least 80% of its net assets in credit default swaps and other financial instruments that in combination have economic characteristics similar to the high yield debt (“junk bonds”) market and/or in high yield debt securities. 3 There can be no assurance that the Transamerica Aegon Money Market VP portfolio will be able to maintain a stable net asset value per share.During extended periods of low interest rates, and partly as a result of insurance charges, the yield on the Transamerica Aegon Money Market VP subaccount may become extremely low and possibly negative. 4 Formerly, Transamerica AllianceBernstein Dynamic Allocation VP. 5 Each of these asset allocation portfolios is a fund of funds and invests in a combination of underlying portfolios of Transamerica Series Trust and Transamerica Funds. Please see each portfolio’s prospectus for a description of the investment strategy and the risks associated with investing in the portfolio. 23 Portfolio Investment Adviser/Sub-Adviser Investment Objective *Transamerica Asset Allocation – Moderate VP 5 Transamerica Asset Management, Inc. Aegon USA Investment Management, LLC Seeks capital appreciation and current income. Transamerica Barrow Hanley Dividend Focused VP Transamerica Asset Management, Inc. Barrow, Hanley, Mewhinney & Strauss, LLC Seeks total return gained from the combination of dividend yield, growth of dividends and capital appreciation. Transamerica BlackRock Global Allocation VP Transamerica Asset Management, Inc. BlackRock Investment Management, LLC Seeks high total investment return.Total investment return is the combination of capital appreciation and investment income. *Transamerica BlackRock Tactical Allocation VP 6 Transamerica Asset Management, Inc. BlackRock Financial Management, Inc. Seeks capital appreciation with current income as a secondary objective. Transamerica Clarion Global Real Estate Securities VP Transamerica Asset Management, Inc. CBRE Clarion Real Estate Securities, L.P. Seeks long-term total return from investments primarily in equity securities of real estate companies.Total return consists of realized and unrealized capital gains and losses plus income. *Transamerica International Moderate Growth VP 5 Transamerica Asset Management, Inc. Aegon USA Investment Management, LLC Seeks capital appreciation with current income as a secondary objective. Transamerica JPMorgan Core Bond VP Transamerica Asset Management, Inc. JPMorgan Investment Advisors Inc. Seeks total return, consisting of income and capital appreciation. Transamerica JPMorgan Enhanced Index VP Transamerica Asset Management, Inc. J. P. Morgan Investment Management Inc. Seeks to earn a total return modestly in excess of the total return performance of the Standard & Poor’s 500 Composite Stock Index (“S&P 500”) (including the reinvestment of dividends) while maintaining a volatility of return similar to the S&P 500. Transamerica JPMorgan Tactical Allocation VP Transamerica Asset Management, Inc. J. P. Morgan Investment Management Inc. Seeks current income and preservation of capital. 5 Each of these asset allocation portfolios is a fund of funds and invests in a combination of underlying portfolios of Transamerica Series Trust and Transamerica Funds. Please see each portfolio’s prospectus for a description of the investment strategy and the risks associated with investing in the portfolio. 6 This portfolio utilizes both a tactical asset allocation strategy and a strategic asset allocation strategy to seek to achieve its objective by investing in underlying funds that consist of ETFs and money market mutual funds. Please see the portfolio’s prospectus for a complete description of the portfolio’s investment strategies and the risks of investing in the portfolio. 24 Portfolio Investment Adviser/Sub-Adviser Investment Objective Transamerica Janus Balanced VP Transamerica Asset Management, Inc. Janus Capital Management LLC Seeks long-term capital growth, consistent with preservation of capital and balanced by current income. Transamerica Jennison Growth VP Transamerica Asset Management, Inc. Jennison Associates, LLC. Seeks long-term growth of capital. Transamerica MFS InternationalEquity VP Transamerica Asset Management, Inc. MFS ® Investment Management Seeks capital growth. Transamerica Morgan StanleyCapital Growth VP Transamerica Asset Management, Inc. Morgan Stanley Investment Management Inc. Seeks to maximize long-term growth. Transamerica Morgan Stanley Mid-Cap Growth VP Transamerica Asset Management, Inc. Morgan Stanley Investment Management Inc. Seeks capital appreciation. Transamerica Multi-Managed Balanced VP Transamerica Asset Management, Inc. J. P. Morgan Investment Management Inc. Aegon USA Investment Management, LLC Seeks to provide a high total investment return through investments in a broadly diversified portfolio of stocks, bonds and money market instruments. *Transamerica PIMCO Tactical-Balanced VP Transamerica Asset Management, Inc. Pacific Investment Management Company LLC Seeks a combination of capital appreciation and income. *Transamerica PIMCO Tactical-Conservative VP Transamerica Asset Management, Inc. Pacific Investment Management Company LLC Seeks a combination of capital appreciation and income. *Transamerica PIMCO Tactical-Growth VP Transamerica Asset Management, Inc. Pacific Investment Management Company LLC Seeks a combination of capital appreciation and income. Transamerica PIMCO Total Return VP Transamerica Asset Management, Inc. Pacific Investment Management Company LLC Seeks maximum total return consistent with preservation of capital and prudent investment management. 25 Portfolio Investment Adviser/Sub-Adviser Investment Objective Transamerica Systematic Small/Mid Cap Value VP Transamerica Asset Management, Inc. Systematic Financial Management L.P. Seeks to maximize total return. Transamerica T. Rowe Price Small Cap VP Transamerica Asset Management, Inc. T. Rowe Price Associates, Inc. Seeks long-term growth of capital by investing primarily in common stocks of small growth companies. Transamerica Torray Concentrated Growth VP Transamerica Asset Management, Inc. Torray LLC Seeks to achieve long-term growth of capital. *Transamerica Vanguard ETF Portfolio-Balanced VP 1 Transamerica Asset Management, Inc. Aegon USA Investment Management, LLC Seeks to balance capital appreciation and income. *Transamerica Vanguard ETF Portfolio-Growth VP 1 Transamerica Asset Management, Inc. Aegon USA Investment Management, LLC Seeks capital appreciation as a primary objective and income as a secondary objective. Transamerica WMC US Growth VP 7 Transamerica Asset Management, Inc. Wellington Management Company, LLP Seeks to maximize long-term growth. Fidelity Funds Fidelity VIP Index 500 Portfolio Fidelity Management & Research Company Seeks investment results that correspond to the total return of common stocks publicly traded in the United States, as represented by the Standard & Poor’s ndex. AllianceBernstein variable products series fund, inc.: AB Balanced Wealth Strategy Portfolio 8 AllianceBernstein L.P. Seeks to achieve the highest total return consistent with the Adviser’s determination of reasonable risk. FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST: Franklin Founding Funds Allocation VIP Fund 9 See Footnote 10 Seeks capital appreciation with a secondary goal of income. 1 This portfolio invests in a combination of underlying Exchange Traded Funds (“ETFs”).Please see the portfolio’s prospectus for a description of the investment strategy and the risks associated with investing in the portfolio. 7 Formerly, Transamerica WMC Diversified Growth VP. 8 Formerly, AllianceBernstein Balanced Wealth Strategy Portfolio, 9 This portfolio is a fund of funds and invests in a combination of Class 1 shares of the Franklin Income Securities Fund, Mutual Shares Securities Fund and Templeton Growth Securities Fund. Please see the portfolio’s prospectus for a description of the investment strategy and the risks associated with investing in the portfolio. 10 Franklin Templeton Services, LLC is the portfolio’s administrator; the portfolio does not have an investment manager nor does it pay any investment management fees. 26 Portfolio Investment Adviser/Sub-Adviser Investment Objective PROFUNDS: ProFund VP Asia 30 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the ProFunds Asia 30 Index. ProFund VP Basic Materials 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Dow Jones U.S. Basic Materials Index. ProFund VP Bull 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the S&P 500 Index SM . ProFund VP Consumer Services 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Dow Jones U.S. Consumer Services Index ® . ProFund VP Emerging Markets 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the BNY Mellon Emerging Markets 50 ADR ® Index. ProFund VP Europe 30 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the ProFunds Europe 30 Index. ProFund VP Falling U.S. Dollar 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the inverse (opposite) of the daily performance of the U.S. Dollar Index (USDX) ® . The fund does not normally provide investment returns that match the inverse of the Index. ProFund VP Financials 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Dow Jones U.S. Financials Index. ProFund VP International 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Morgan Stanley Capital International Europe, Australasia and Far East (MSCI EAFE) Index. The fund determines its success in meeting this investment objective by comparing its daily return on a given day with the daily performance of MCSI EAFE futures contracts traded in the United States. 11 The ProFunds VP and Access Trust portfolios permit frequent transfers, which in turn may increase portfolio turnover.A high level of portfolio turnover may negatively impact performance by increasing transaction costs.In addition, large movements of assets into and out of a ProFunds or Access Trust VP portfolio may negatively impact a fund’s ability to achieve its investment objective or maintain a consistent level of operating expenses.Please see the ProFunds VP or Access Trust prospectus for a description of the investment objectives and risks associated with investing in the ProFunds or Access Trust VP portfolios. 27 Portfolio Investment Adviser/Sub-Adviser Investment Objective ProFund VP Japan 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Nikkei 225 Stock Average. The Fund seeks to provide a return consistent with an investment in the component equities in the Index hedged to U.S. dollars. The Fund seeks to provide a return based solely on the local price return of the equity securities in the Index, without any effect from currency movements in the yen versus the U.S. dollar. The Fund determines its success in meeting this investment objective by comparing its daily return on a given day with the daily performance of the dollar-denominated Nikkei 225 futures contracts traded in the United States. ProFund VP Mid-Cap 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the S&P MidCap 400 Index ® . ProFund VP Money Market 11, 12 ProFund Advisors LLC Seeks a high level of current income consistent with liquidity and preservation of capital. ProFund VP NASDAQ-100 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the NASDAQ-100 ® Index. ProFund VP Oil & Gas 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Dow Jones U.S. Oil & Gas SM Index. ProFund VP Pharmaceuticals 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Dow Jones U.S. Pharmaceuticals SM Index. ProFund VP Precious Metals 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Dow Jones Precious Metals SM Index. ProFund VP Short Emerging Markets 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the inverse (-1x) of the daily performance of the BNY Mellon Emerging Markets 50 ADR ® Index.The fund does not seek to achieve its stated investment objective over a period of time greater than a single day. 11 The ProFunds VP and Access Trust portfolios permit frequent transfers, which in turn may increase portfolio turnover.A high level of portfolio turnover may negatively impact performance by increasing transaction costs.In addition, large movements of assets into and out of a ProFunds or Access Trust VP portfolio may negatively impact a fund’s ability to achieve its investment objective or maintain a consistent level of operating expenses.Please see the ProFunds VP or Access Trust prospectus for a description of the investment objectives and risks associated with investing in the ProFunds or Access Trust VP portfolios. 12 There can be noassurance that theProFund VP Money Market portfolio will be able to maintain a stable net asset value per share. During extended periods of low interest rates, and partly as a result of insurance charges, the yield on theProFund VP Money Market subaccount may become extremely low and possibly negative. 28 Portfolio Investment Adviser/Sub-Adviser Investment Objective ProFund VP Short International 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the inverse (-1x) of the daily performance of the Morgan Stanley Capital International Europe, Australasia and Far East (MSCI EAFE) Index.The fund does not seek to achieve its stated investment objective over a period of time greater than a single day. ProFund VP Short NASDAQ-100 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the inverse (-1x) of the daily performance of the NASDAQ-100 ® Index.The fund does not seek to achieve its stated investment objective over a period of time greater than a single day. ProFund VP Short Small-Cap 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the inverse (opposite) of the daily performance of the Russell 2000 ® Index.The fund does not seek to achieve its stated investment objective over a period of time greater than a single day. ProFund VP Small-Cap 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Russell 2000 ® Index. ProFund VP Small-Cap Value 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the S&P SmallCap 600 ® Value Index. ProFund VP Telecommunications 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Dow Jones U.S. Telecommunications SM Index. ProFund VP UltraNASDAQ-100 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to two times (2x the daily performance of the NASDAQ-100 ® Index.The fund does not seek to achieve its stated investment objective over a period of time greater than a single day. 11 The ProFunds VP and Access Trust portfolios permit frequent transfers, which in turn may increase portfolio turnover.A high level of portfolio turnover may negatively impact performance by increasing transaction costs.In addition, large movements of assets into and out of a ProFunds or Access Trust VP portfolio may negatively impact a fund’s ability to achieve its investment objective or maintain a consistent level of operating expenses.Please see the ProFunds VP or Access Trust prospectus for a description of the investment objectives and risks associated with investing in the ProFunds or Access Trust VP portfolios. 29 Portfolio Investment Adviser/Sub-Adviser Investment Objective ProFund VP UltraSmall-Cap 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to two times (2x) the daily performance of the Russell 2000 ® Index. The fund does not seek to achieve its stated investment objective over a period of time greater than a single day. ProFund VP U.S. Government Plus 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to one and one-quarter times (1.25x) the daily price movement of the most recently issued 30-year U.S. Treasury Bond. The fund does not seek to achieve its stated investment objective over a period of time greater than a single day. ProFund VP Utilities 11 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Dow Jones U.S. Utilities SM Index.The fund does not seek to achieve its stated investment objective over a period of time greater than a single day. ACCESS TRUST: Access VP High Yield Fund 11, 13 ProFund Advisors LLC Seeks to provide investment results that correspond generally to the total return of the high yield market consistent with maintaining reasonable liquidity. 11 The ProFunds VP and Access Trust portfolios permit frequent transfers, which in turn may increase portfolio turnover.A high level of portfolio turnover may negatively impact performance by increasing transaction costs.In addition, large movements of assets into and out of a ProFunds or Access Trust VP portfolio may negatively impact a fund’s ability to achieve its investment objective or maintain a consistent level of operating expenses.Please see the ProFunds VP or Access Trust prospectus for a description of the investment objectives and risks associated with investing in the ProFunds or Access Trust VP portfolios. 13 Under normal market conditions, this portfolio invests at least 80% of its net assets in credit default swaps and other financial instruments that in combination have economic characteristics similar to the high yield debt (“junk bonds”) market and/or in high yield debt securities. 30 Transamerica Asset Management, Inc. ("TAM"), located at 4600 Syracuse Street, Suite 1100, Denver, Colorado 80237, serves as investment adviser to the Transamerica Series Trust (“Series Trust”) and manages the Series Trust in accordance with policies and guidelines established by the Series Trust’s Board of Trustees. TAM is directly owned by Transamerica Premier (77%) and AUSA Holding Company (23%). For certain portfolios, TAM has engaged investment sub-advisers to provide portfolio management services. TAM and each investment sub-adviser are registered investment advisers under the Investment Advisers Act of 1940, as amended. See the Series Trust prospectuses for more information regarding TAM and the investment sub-advisers. Fidelity Management & Research Company (“FMR”) located at 82 Devonshire Street, Boston, Massachusetts 02109 serves as investment adviser to the Fidelity VIP Fund and manages the Fidelity VIP Fund in accordance with policies and guidelines established by the Fidelity VIP Fund’s Board of Trustees.For certain portfolios, FMR has engaged investment sub-advisers to provide portfolio management services with regard to foreign investments.FMR and each sub-adviser are registered investment advisers under the Investment Advisers Act of 1940, as amended. See the Fidelity VIP Fund prospectuses for more information regarding FMR and the investment sub-advisers. ProFund Advisors LLC (“ProFund Advisors”) located at 7501 Wisconsin Avenue, Suite 1000, Bethesda, Maryland 20814 serves as the investment adviser and provides management services to all of the ProFunds and Access Trust portfolios. ProFund Advisors oversees the investment and reinvestment of the assets in each ProFunds and Access Trust portfolio in accordance with policies and guidelines established by the ProFunds’ or Access Trust's Board of Trustees.ProFund Advisors is a registered investment adviser under the Investment Advisers Act of 1940, as amended.See the ProFunds and Access Trust prospectuses for more information regarding ProFund Advisors. 31 AllianceBernstein L.P., (“AllianceBernstein”), located at 1345 Avenue of the Americas, New York, New York 10105 serves as investment adviser to the Alliance Bernstein Variable Products Series Fund, Inc. and manages the A B Balanced Wealth Strategy Portfolio in accordance with the policies and guidelines established by the AllianceBernstein Board of Directors.Please see the prospectus for the portfolio for more information regarding AllianceBernstein L.P. Franklin Advisers, L.P. (“Franklin”), located at One Franklin Parkway, San Mateo, California 94403 serves as investment adviser to the Franklin Templeton Variable Insurance Products Trust and manages the Franklin Founding Funds Allocation VIP Fund.Franklin Templeton Services, LLC (“FT Services”) serves as administrator for the Franklin Founding Funds Allocation VIP Fund and provides certain administrative services and facilities for the advisor, and oversees rebalancing of the portfolio’s assets.FT Services is paid a fee for its services from the portfolio.Franklin oversees the investment and reinvestment of the portfolio’s assets in accordance with policies and guidelines established by the Trust’s Board of Trustees.Please see the portfolio’s prospectus for more information regarding Franklin and FT Services. Selection of Underlying Portfolios The underlying portfolios offered through this product are selected by Transamerica Premier . Transamerica Premier may consider various factors, including, but not limited to, asset class coverage, the alignment of the investment objectives of an underlying portfolio with our hedging strategy, the strength of the adviser’s or sub-adviser’s reputation and tenure, brand recognition, performance, and the capability and qualification of each investment firm.Another factor that we may consider is whether the underlying portfolio or its service providers (e.g., the investment adviser or sub-advisers) or its affiliates will make payments to us or our affiliates in connection with certain administrative, marketing, and support services, or whether affiliates of the portfolio can provide marketing and distribution support for sales of the Policies.(For additional information on these arrangements, see the section of this prospectus entitled “Revenue We Receive.”)We review the portfolios periodically and may remove a portfolio, or limit its availability to new premiums and/or transfers of cash value if we determine that a portfolio no longer satisfies one or more of the selection criteria, and/or if the portfolio has not attracted significant allocations from policyowners.We have included the Series Trust portfolios at least in part because they are managed by TAM, our directly owned subsidiary. You are responsible for choosing the portfolios, and the amounts allocated to each, that are appropriate for your own individual circumstances and your investment goals, financial situation, and risk tolerance.Because investment risk is borne by you, you should carefully consider any decisions that you make regarding investment allocations. In making your investment selections, we encourage you to thoroughly investigate all of the information that is available to you regarding the portfolios including each fund's prospectus, statement of additional information and annual and semi-annual reports.After you select portfolios for your initial premium, you should monitor and periodically re-evaluate your allocations to determine if they are still appropriate. You bear the risk of any decline in your cash value resulting from the performance of the portfolios you have chosen. We do not recommend or endorse any particular portfolio and we do not provide investment advice. Addition, Deletion, or Substitution of Portfolios We do not guarantee that each portfolio will always be available for investment through the Policy. We reserve the right, subject to compliance with applicable law, to add new portfolios or portfolio classes, close existing portfolios or portfolio classes, or substitute portfolio shares that are held by any subaccount for shares of a different portfolio. New or substitute portfolios may have different fees and expenses and their availability may be limited to certain classes of purchasers. We will not add, delete or substitute any shares attributable to your interest in a subaccount without notice to you and prior approval of the SEC, to the extent required by the 1940 Act or other applicable law. We may also decide to purchase for the separate account securities from other portfolios. We reserve the right to transfer separate account assets to another separate account that we determine to be associated with the class of contracts to which the Policy belongs. 32 Your Right to Vote Portfolio Shares Even though we are the legal owner of the portfolio shares held in the subaccounts, and have the right to vote on all matters submitted to shareholders of the portfolios, we will vote our shares only as policyowners instruct, as long as such action is required by law. Before a vote of a portfolio's shareholders occurs, you will receive voting materials from us. We will ask you to instruct us on how to vote and to return your voting instructions to us in a timely manner. You will have the right to instruct us on the number of portfolio shares that corresponds to the amount of cash value you have in that portfolio (as of a date set by the portfolio). If we do not receive voting instructions on time from some policyowners, we will vote those shares in the same proportion as the timely voting instructions we receive. Therefore, because of proportional voting, a small number of policyowners may control the outcome of a vote.Should federal securities laws, regulations and interpretations change, we may elect to vote portfolio shares in our own right. If required by state insurance officials, or if permitted under federal regulation, we may disregard certain owner voting instructions. If we ever disregard voting instructions, we will send you a summary in the next annual report to policyowners advising you of the action and the reasons we took such action. Charges and Deductions This section describes the charges and deductions that we make under the Policy in consideration for: (1)the services and benefits we provide; (2)the costs and expenses we incur; and (3)the risks we assume.The fees and charges deducted under the Policy may result in a profit to us. Services and benefits we provide under the Policy: · The death benefit, cash and loan benefits. · Investment options, including premium allocations. · Administration of elective options. · The distribution of reports to owners. Costs and expenses we incur: · Costs associated with processing and underwriting applications. · Expenses of issuing and administering the Policy (including any Policy riders). · Overhead and other expenses for providing services and benefits and sales and marketing expenses, including compensation paid in connection with the sale of the Policies. · Other costs of doing business, such as collecting premiums, maintaining records, processing claims, effecting transactions, and paying federal, state and local premium and other taxes and fees. Risks we assume: · That the charges we may deduct may be insufficient to meet our actual claims because insureds die sooner than we estimate. · That the costs of providing the services and benefits under the Policies may exceed the charges we are allowed to deduct. Some or all of the charges we deduct are used to pay aggregate Policy costs and expenses we incur in providing the services and benefits under the Policy and assuming the risks associated with the Policy. Monthly Deductions We take the monthly deductions from the cash value on the Policy date and on each Monthiversary.We deduct this charge on a pro rata basis from all accounts (i.e., in the same proportion that the value in each subaccount and the fixed account bears to the total cash value on the Monthiversary). Because portions of the monthly deductions (such as cost of insurance) can vary monthly, the monthly deductions will also vary. Each monthly deduction consists of: · The monthly Policy charge (for Policies applied for on or after May 1, 2009); plus · The monthly cost of insurance charge for the Policy (including any surcharge associated with flat or table substandard ratings); plus · The monthly charge for any benefits provided by riders attached to the Policy. 33 Monthly Policy Charge (for Policies Applied for On or After May 1, 2009): · This charge currently equals $7.00 each Policy month for Juveniles at issue ages 0-17 and $0 for issue ages 18 and over.After the first Policy year, we may increase this charge. · We guarantee this charge will never be more than $12 per month for juveniles at issue ages 0-17 and $0 for issue ages 18 and over. Cost of Insurance Charge: · We deduct this charge each month. It varies each month and is determined as follows: 1. Divide the death benefit on the Monthiversary by 1.0024663 (this factor reduces the net amount at risk, for purposes of computing the cost of insurance, by taking into account assumed monthly earnings at an annual rate of 3.0%); 2. Subtract the cash value on the Monthiversary after it has been allocated among the segments of specified amount in force in the following order: first, initial specified amount; then, each increase in specified amount starting with the oldest increase; then the next oldest, successively, until all cash value has been allocated (the resulting amounts are the net amount at risk for each segment of specified amount); 3. Multiply each segment of net amount at risk provided under 2. (above) by the appropriate monthly cost of insurance rate for that segment; and add the results together. For Policies applied for on or after May 1, 2009: · Your monthly current cost of insurance rate depends, in part, on your specified amount band.The specified amount bands available are: > Band 1: $50,000 - $249,999 > Band 2: $250,000 - $499,999 > Band 3: $500,000 - $999,999 > Band 4: $1,000,000 and over · Generally, the higher the specified amount band you choose, the lower the current cost of insurance rates. · We determine your specified amount band each Monthiversary by referring to the specified amount in force for the Base Policy (that is, the initial specified amount on the Policy date, plus any increases, and minus any decreases).Riders are not included in determining the Policy’s specified amount band. Optional Insurance Riders: · The monthly deductions will include charges for any optional insurance benefits you add to your Policy by rider. To determine the appropriate monthly cost of insurance rates, we refer to a schedule of current cost of insurance rates and consider a number of factors including, but not limited to: the insured's issue age on the Policy date; issue age at the time of any increase in specified amount; specified amount band; gender; underwriting class; and the length of time from the Policy date or from the date of any increase in specified amount.Cost of insurance rates generally will increase each year with the age of the insured.Cost of insurance rates are generally lower for each higher band of specified amount.The factors that affect the net amount at risk for each segment of specified amount include: the investment performance of the portfolios in which you invest; payment of premiums; the fees and charges deducted under the Policy; the death benefit option you chose; as well as any Policy transactions (such as loans, cash withdrawals, transfers, and changes in specified amount).Monthly cost of insurance rates may change from time to time and different monthly cost of insurance rates may apply to increases in the specified amount following the Policy date and any additional death benefit.The actual monthly cost of insurance rates are primarily based on our expectations as to future mortality experience and expenses.The actual rates we charge will never be greater than the Table of Guaranteed Maximum Life Insurance Rates stated in your Policy. For Policies applied for on or after May 1, 2009, these guaranteed rates are based on the 2001 C.S.O. Mortality Tables and the insured’s attained age, gender, and underwriting class.For Policies issued before January 1, 2009, these guaranteed rates are based on the Commissioners 1980 Standard Ordinary Tobacco and Non-Tobacco Mortality Tables (“1980 C.S.O. Tables”) and the insured's attained age, gender, and underwriting class. 34 If you increase the specified amount, different monthly cost of insurance rates may apply to that segment of specified amount, based on factors such as the insured’s age and underwriting class at the time of the increase, gender, and the length of time since the increase. For Policies applied for on or after May 1, 2009: Increases in specified amount may move the Policy into a higher specified amount band, which may result in a decrease in the rates for the cost of insurance charge for as long as the Policy remains in the higher specified band and possibly a decrease in the premium expense charges because premium expense charges are based on the specified amount in force on the Base policy at the time the premium is received. For Policies applied for on or after May 1, 2009: Decreases in specified amount may cause the Policy to drop into a lower band of specified amount, and may result in an increase in cost of insurance and premium expense charges.Decreases in specified amount will be applied on a last-in, first-out basis to the specified amount in force, and will first reduce the specified amount provided by the most recent increase in specified amount in force, then reduce the next most recent increases, successively, andthereafter reduce the initial specified amount. The underwriting class of the insured will affect the cost of insurance rates. In determining underwriting classifications, we apply certain criteria that are based on an assessment of the insured’s life expectancy. We currently place insureds into preferred and standard classes.We also place insureds into substandard classes with extra ratings, which reflect higher mortality risks, and will result in higher cost of insurance rates.Examples of reasons an insured may be placed into an extra risk factor underwriting class include, but are not limited to, medical history, avocation, occupation, driving record, or planned future travel (where permitted by state law). We may issue certain policies on a simplified, guaranteed issue or expedited basis. Cost of insurance rates charged for any policies issued on a simplified guaranteed or expedited basis may cause healthy individuals to pay higher cost of insurance rates than they would pay under a substantially similar policy that we offer using different underwriting criteria. The cost of insurance charge for any optional insurance rider, and for any increase in rider specified amount, is calculated in the same manner used to determine the Base Policy’s cost of insurance charges. Generally, the current cost of insurance rates for the optional riders are lower than the current cost of insurance rates on the Policy without riders, except that the current rates are not guaranteed for any amount of time under the riders. Mortality and Expense Risk Charge We deduct a daily charge from each subaccount that, together with other fees and charges, compensates us for services rendered, the expenses expected to be incurred, and the risks assumed. This charge is a maximum of: For Policies Applied for On or After May 1, 2009 this charge is a maximum of: · Your Policy's cash value in each subaccount; multiplied by · The daily pro rata portion of the annual mortality and expense risk charge rate of1.50%. The annual rate for the mortality and expense risk charge is equal to 1.50% of the average daily net assets of each subaccount. We may reduce this charge to 0.30% after the first 15 Policy years, but we do not guarantee that we will do so, and we reserve the right to maintain this charge at the 1.50% level after the 15th Policy year. For Policies Applied for and Issued Before January 1, 2009 this charge is a maximum of: · Your Policy's cash value in each subaccount; multiplied by · The daily pro rata portion of the annual mortality and expense risk charge rate of:0.90% for Policy years 1-15; and 0.60% after the first 15 Policy years. 35 The annual rate for the mortality and expense risk charge is equal to 0.90% of the average daily net assets of each subaccount. We guarantee to reduce this charge to 0.60% after the first 15 Policy years.We may reduce this charge to 0.30% in the 16th Policy year, but we do not guarantee that we will do so, and we reserve the right to maintain this charge at the 0.60% level after the 15th Policy year. If this charge, combined with other Policy fees and charges, does not cover our total actual costs for services rendered and expenses incurred, we absorb the loss. Conversely, if these fees and charges more than cover actual costs, the excess is added to our surplus. We expect to profit from these charges. Loan Interest Rate Charge We currently charge you an effective annual interest rate on a Policy loan of 3.75% (4.0% maximum guaranteed) on each Policy anniversary.We will also credit the amount in the loan reserve account with an effective annual interest rate of 3.0%.After offsetting the 3.0% interest we credit, the net cost of loans currently is 0.75% annually (1.0% maximum guaranteed).After the 10th Policy year, we will apply preferred loan charged rates on an amount equal to the cash value minus total premiums paid (less any cash withdrawals) and minus any outstanding loan amount including accrued loan interest.The current preferred loan effective annual interest rate charged is 3.00% and is not guaranteed. Taxes We currently do not make any deductions for taxes from the separate account. We may do so in the future to the extent that such taxes are imposed by federal or state agencies. Rider Charges The following charges apply if you elect any of the riders available under your Policy as noted below (see “Supplemental Benefits (Riders)”): · Living Benefit Rider.We do not assess an administrative charge for this rider, however, if the rider is exercised, we reduce the single sum benefit by a discount factor to compensate us for income lost due to the early payment of the death benefit.For a complete description of the Living Benefit Rider, please refer to the section entitled “Living Benefit Rider (an Accelerated Death Benefit)” in this prospectus. · Other Insured Rider.We assess a cost of insurance charge based on each other insured’s issue age, gender and underwriting class, and Policy year, and the rider specified amount. Cost of insurance charges generally will increase each year with the age of the insured. These charges will vary depending on whether the 1980 C.S.O. Mortality Tables or the 2001 C.S.O. Mortality Tables are applicable to your Policy, which depends upon the application and/or issue date of your Policy. · Children’s Insurance Rider.We assess a cost of insurance charge based on the rider face amount, regardless of the number of children insured. · Accidental Death Benefit Rider.We assess a cost of insurance charge based on the primary insured’s attained age and rider specified amount.Cost of insurance charges generally will increase each year with the age of the insured. · Disability Waiver Rider. We assess a rider charge based on the primary insured’s issue age, gender and net amount at risk for the Policy, as well as a charge based on those riders that would be eligible to have monthly deductions waived. · Disability Waiver and Income Rider. The charge for this rider is based on the primary insured’s issue age, gender and the amount of monthly waiver of premium benefit that would be paid in the event of total disability, as defined in the rider. Portfolio Expenses The value of each subaccount will reflect the fees and expenses paid by the corresponding portfolio - including, but not limited to - management fees and expenses, operating expenses and any 12b-1 fees. These fees and expenses reduce the value of your portfolio shares. See the fund prospectuses for more detailed information about the portfolios. 36 Revenues We Receive We (and our affiliates) may directly or indirectly receive payments from the portfolios, their advisers, sub-advisers, distributors or affiliates thereof in connection with certain administrative, marketing and other support services we (and our affiliates) provide and expenses we incur in selling our variable insurance products. These arrangements are sometimes referred to as “revenue sharing” arrangements and are described further below. While only certain of the types of payments described below may be made in connection with your particular Policy, all such payments may nonetheless influence or impact actions we (and/or our affiliates) take, and recommendations we (and our affiliates) make, regarding each of the variable insurance products that we (and our affiliates) offer, including your Policy. We (and/or our affiliates) may receive some or all of the following: Rule 12b-1 Fees.We and/or our affiliate, Transamerica Capital, Inc. (“TCI”), which is the principal underwriter for the Policies, indirectly receive 12b-1 fees from certain funds available as investment choices under our variable insurance products.Any 12b-1 fees received by TCI that are attributable to our variable insurance products are then credited to us.These fees range from 0.00% to 0.35% of the average daily assets of the certain underlying fund portfolios attributable to the Policies and to certain other variable insurance products that we and our affiliates issue. Administrative, Marketing and Support Service Fees (“Support Fees”).The investment adviser, sub-adviser, administrators, and/or distributors (or affiliates thereof) of the portfolios may make payments to us and/or our affiliates, including TCI.These payments may be derived, in whole or in part, from the profits the investment adviser or sub-adviser realizes on the advisory fee deducted from portfolio assets.Policyowners, through their indirect investment in the portfolios, bear the costs of these advisory fees. (See the prospectuses for the funds for more information.) The amount of the payments we (or our affiliates) receive is generally based on a percentage of the assets of the particular portfolios attributable to the Policy and to certain other variable insurance products that our affiliates and we issue. These percentages differ and may be significant.Some advisers or sub-advisers (or other affiliates) pay us more than others. The chart below provides the maximum combined percentages of 12b-1 fees and Support Fees that we anticipate will be paid to us on an annual basis: Incoming Payments to Transamerica Premier and TCI Fund Maximum Fee % of assets* Fund Maximum Fee % of assets* Transamerica Series Trust** Fidelity Variable Insurance Products Funds 0.39%*** ProFunds 0.50% Access One Trust 0.50% Alliance Bernstein 0.25% Franklin Templeton 0.35% *Payments are based on a percentage of the average assets of each fund portfolio owned by the subaccounts that are available under the Policy and under certain other variable insurance products offered by our affiliates and us.We and/or TCI may continue to receive 12b-1 fees and administrative fees on subaccounts that are closed to new investments, depending on the terms of the agreements supporting those payments and on the services provided. **Because the Transamerica Series Trust is managed by an affiliate, there are additional benefits to us and our affiliates for amounts you allocate to the Transamerica Series Trust portfolios, in terms of our and our affiliates’ overall profitability.During 201 4 we received $ 12,664,073.57 in benefits from TAM. ***We receive this percentage once $100 million in fund shares are held by the subaccounts of Transamerica Premier and its affiliates. Other payments.We and our affiliates, including TCI and Transamerica Financial Advisors, Inc. (“TFA”), also directly or indirectly receive additional amounts or different percentages of assets under management from certain advisers and sub-advisers to the portfolios (or their affiliates) with regard to variable insurance products or mutual funds that are issued or managed by us and our affiliates. These payments may be derived in whole or in part, from the profits the investment adviser or sub-adviser receives from the advisory fee deducted from portfolio assets.Policyowners, through their indirect investment in the portfolios, bear the costs of those advisory fees (see the prospectuses for the funds for more information). Certain advisers and sub-advisers of the underlying portfolios (or their affiliates) (1) may pay TCI or its affiliates amounts up to $100,000 per year to participate in a “preferred sponsor” program that provides such advisers and sub-advisers with access to TCI’s wholesalers at TCI’s national and regional sales conferences that are attended by TCI’s wholesalers, (2) may pay to TFA, directly or indirectly, varying amounts to obtain access to TFA’s wholesaling and selling representatives, (3) may provide us and/or certain affiliates and/or selling firms with occasional gifts, meals, tickets or other compensation as an incentive to market the portfolios and to assist with their promotional efforts and (4) may reimburse our affiliated selling firms for exhibit booths and other items at national conferences of selling representatives.The amounts may be significant and these arrangements provide the adviser or sub-adviser (or other affiliates) with increased access to us and to our affiliates involved in the distribution of the Policy. 37 For the calendar year ended December 31, 2014, TCI and its affiliates received revenue sharing payments that totaled approximately $750,000. The firms that paid revenue to participate in TCI sponsored events included but were not limited to the following: Aegon USA Investment Management; Alliance Bernstein Investments; American Funds; Barrow, Hanley, Mewhinney & Strauss; BlackRock Investment Management, LLC; Fidelity Investments; CBRE Clarion Real Estate Securities; Kayne Anderson Capital; Janus Capital; Jennison Associates; JP Morgan Asset Management; Legg Mason Capital Management; Logan Circle Investment Partners; Morningstar Advisers; Natixis Global Asset Management; Pacific Investment Management Company; PineBridge Investments;Ranger Investments; Systematic Financial Management; Thompson, Siegel & Walmsley, LLC; Vanguard; and Wellington Management Company. Please Note: Some of the aforementioned managers and/or sub-advisers may not be associated with underlying fund portfolios currently available in this product. Proceeds from certain of these payments by the funds, the advisers, the sub-advisers and/or their affiliates may be profit to us, and may be used for any corporate purpose, including payment of expenses (i) that we and our affiliates incur in promoting, issuing, marketing and administering the Policies; and (ii) that we incur, in our role as intermediary, in promoting and marketing the fund portfolios. For further details about the compensation payments we make in connection with the sale of the Policies, see "Sale of the Policies" in this prospectus. The Policy Depending on the state of issue, your Policy may be an individual Policy or a certificate issued under a group policy.The Policy is subject to the insurance laws and regulations of each state or jurisdiction in which it is available for distribution.There may be differences between the Policy issued and the general Policy description contained in this prospectus because of requirements of the state where your Policy is issued.Some of the state specific differences are included in the prospectus, but this prospectus does not include references to all state specific differences.All state specific Policy features will be described in your Policy. Ownership Rights The Policy belongs to the owner named in the application. The owner may exercise all of the rights and options described in the Policy. If the owner dies before the insured and no contingent owner is named, then ownership of the Policy will pass to the owner's estate. The principal rights an owner may exercise are: · To designate or change beneficiaries before the death of the insured. · To receive amounts payable before the death of the insured. · To assign the Policy (if you assign the Policy, your rights and the rights of anyone who is to receive payment under the Policy are subject to the terms of that assignment). · To change the owner of the Policy. · To change the specified amount of the Policy. No designation or change in designation of an owner will take effect unless we receive a transfer of ownership form. The request will take effect the date we receive it, in good order, at our mailing address or by fax at our administrative office (1-727-299-1620), subject to payment or other actions taken by us before it was received. Modifying the Policy Any modifications or waiver of any rights or requirements under the Policy must be in writing, in good order, and signed by our president or secretary. Note: No registered representative may bind us by making any promise not contained in the Policy. 38 Upon notice to you, we may modify the Policy: · To make the Policy or the separate account comply with any law or regulation issued by a governmental agency to which we are subject; or · To assure continued qualification of the Policy as a life insurance contract under the Internal Revenue Code or to meet applicable requirements of other federal or state laws relating to variable life policies; or · To reflect a change in the operation of the separate account; or · To provide additional subaccounts and/or general account options. Purchasing a Policy To purchase a Policy, you must submit a completed application , in good order, and an initial premium to us through any licensed life insurance agent who is also a registered representative of a broker-dealer having a selling agreement with TCI, the principal underwriter for the Policy, and us. We may reject the application at any time before issuing a Policy. Initial Premium. Before we issue the Policy to you, we may require you to pay a premium amount that is at least equal to a minimum monthly guarantee premium set forth in your Policy. Thereafter (subject to the limitations described below), you may make premium payments at any time and in an amount of at least $50 and subject to the need to pay enough premium to keep the Policy in force, and to the limitations on the maximum premium amount described below. Possible Delays. There may be delays in our receipt and processing of applications and premium payments that are outside of our control – for example, because of the failure of a selling broker-dealer or registered representative to promptly forward the application to us at our mailing address, or because of delays in determining whether the Policy is suitable for you.Any such delays will affect when your Policy can be issued. Specified Amount. You select the specified amount of insurance coverage for your Policy within the following limits. For Policies applied for on or after May 1, 2009:Our current minimum specified amount for a Policy is generally $50,000.We currently charge lower cost of insurance rates for Policies with specified amounts in higher bands of coverage.We offer the following specified amount bands of coverage: ØBand 1: $50,000 - $249,999 ØBand 2: $250,000 - $499,999 ØBand 3: $500,000 - $999,999 ØBand 4: $1,000,000 and over Issue. We will generally only issue a Policy to you if you provide sufficient evidence that the insured meets our insurability standards. Your application is subject to our underwriting rules, and we may reject any application for any reason permitted by law. We will not issue a Policy to you if the insured is over age85. The insured must be insurable and acceptable to us under our underwriting rules on the later of: · The date of your application; or · The date the insured completes all of the medical tests and examinations that we require. Tax-Free "Section 1035" Exchanges You can generally exchange one life insurance policy for another policy covering the same insured in a "tax-free exchange" under Section1035 of the Internal Revenue Code. Before making an exchange, you should compare both life insurance policies carefully. Remember that if you exchange another life insurance policy for the one described in this prospectus, you might have to pay a surrender charge on your old policy, other charges may be higher (or lower), and the benefits may be different. If the exchange does not qualify for Section1035 treatment, or if your current policy is subject to a policy loan, you may also have to pay federal income tax on the exchange. You should not exchange another life insurance policy for this one unless you determine, after knowing all the facts, that the exchange is in your best interest and not just better for the person selling you the Policy. When Insurance Coverage Takes Effect Except as provided in the conditional receipt (“Conditional Receipt”), if issued, or in connection with certain Section 1035 Exchanges, insurance coverage will not take effect until after all of the following conditions have been met: (1) the first full premium must be received by the Company at our mailing address; (2) during the lifetime of every proposed insured, the proposed owner must have personally received and accepted the Policy which was applied for and all answers on the application must be true and correct on the date such Policy is received and accepted; and (3) on the date of the later of either (1) or (2) above, all of the statements and answers given in the application must be true and complete, and there must have been no change in the insurability of any proposed insured. 39 Conditional Insurance Coverage. If you pay the full initial premium and have met all of the requirements listed in the conditional receipt attached to the application, and we deliver the Conditional Receipt to you, the insured may have conditional insurance coverage under the terms of the Conditional Receipt. The conditional insurance coverage may vary by state and/or underwriting standards. Because we do not accept initial premiums in advance for Policies with a specified amount in excess of $1,000,000, we do not offer conditional insurance coverage for those Policies. Conditional insurance coverage is void if the check or draft you gave us to pay the initial premium is not honored when we first present it for payment. The aggregate amount of conditional insurance coverage, if any, is the lesser of: · The amounts applied for under all Conditional Receipts issued by us; or · $500,000 of life insurance. Subject to the conditions and limitations of the Conditional Receipt, conditional insurance under the terms of the Policy applied for may become effective as of the later of: · The date of application; or · The date of the last medical examination, test, and other screenings required by us, if any (the “Effective Date”).Such conditional insurance will take effect as of the Effective Date, as long as all of the following Requirements are met: 1.
